13-3792                                                                                                 
Main Street Legal Services v. National Security

                  
                                                    In the
                              United States Court of Appeals
                                           For the Second Circuit
                                            ________________ 
                                                        
                                          August Term, 2014 
                                                        
                           (Argued: March 2, 2015      Decided: January 26, 2016) 
                                                        
                                         Docket No. 13‐3792‐cv 
                                            ________________ 
                                                        
                                   MAIN STREET LEGAL SERVICES, INC., 
                                                        
                                                                Plaintiff‐Appellant, 
          
                                                     —v.— 
          
                                          NATIONAL SECURITY COUNCIL, 
                                                        
                                                                Defendant‐Appellee. 
                                               ________________ 
         Before: 
                                  RAGGI, WESLEY, AND LYNCH, Circuit Judges. 
                                             ________________ 

                 On  appeal  from  a  judgment  entered  in  the  Eastern  District  of  New  York 

         (Vitaliano,  J.)  dismissing  plaintiff’s  complaint  for  failure  to  state  a  claim  under 

         the Freedom of Information Act (“FOIA”), plaintiff challenges the district court’s 




                                                            1 
                  
                                                                                          

holding  that  the  National  Security  Council  is  not  an  “agency”  subject  to  the 

FOIA.  5 U.S.C. §§ 551(1), 552(f)(1). 

      AFFIRMED. 
       
      Judge WESLEY concurs in a separate opinion. 
                             ________________ 

             RAMZI  KASSEM,  Main  Street  Legal  Services,  Inc.  (Douglas  Cox,  City 
                  University  of  New  York  School  of  Law,  on  the  brief),  Long 
                  Island City, New York, for Plaintiff‐Appellant. 
       
             JAYNIE  RANDALL  LILLEY,  Attorney  (Stuart  F.  Delery,  Assistant 
                   Attorney General, Mark  B.  Stern,  Attorney,  on  the  brief),  Civil 
                   Division,  United  States  Department  of  Justice,  Washington, 
                   D.C.,  for  Robert  L.  Capers,  United  States  Attorney  for  the 
                   Eastern  District  of  New  York,  Brooklyn,  New  York,  for 
                   Defendant‐Appellee. 
                                 ________________ 
       
REENA RAGGI, Circuit Judge: 

      This  appeal  requires  us  to  decide  whether  the  National  Security  Council 

(“NSC”)  is  an  “agency”  subject  to  the  retention  and  disclosure  requirements  of 

the Freedom of Information Act (“FOIA”), Pub. L. No. 89‐487, 80 Stat. 250 (1966) 

(codified as amended at 5 U.S.C. § 552).  The United States District Court for the 

Eastern District of New York (Eric N. Vitaliano, Judge) concluded that it was not 

and, on August 7, 2013, entered judgment dismissing this FOIA action to compel 

the production of certain NSC minutes and records, particularly those related to 

                                                2 
       
                                                                                                 

targeted  drone  strikes.    See  Main  St.  Legal  Servs.  v.  Nat’l  Sec.  Council,  962  F. 

Supp. 2d 472 (E.D.N.Y. 2013). 

       On de novo review, see Phillips v. City of New York, 775 F.3d 538, 542 (2d 

Cir.  2015),  we  construe  the  “agency”  provision  of  the  FOIA,  5  U.S.C.  §§ 551(1), 

552(f)(1), the “function” provisions of the NSC’s statute, 50 U.S.C. § 3021(a), and 

the  current  presidential  directive  organizing  the  National  Security  Council 

System  (“NSC  System”),  see  Barack  Obama,  Presidential  Policy  Directive‐1 

(“PPD‐1”),  at  1  (2009),  available  at  https://www.hsdl.org/?view&did=34560, 

among  other  available  legal  sources,  and  we  conclude  that  the  NSC  is  not  an 

agency  subject  to  the  FOIA.    Because  we  further  construe  the  FOIA’s  agency 

requirement  to  relate  to  the  court’s  remedial  power  rather  than  to  its  subject‐

matter  jurisdiction,  we  conclude  that  the  district  court  properly  granted 

dismissal for failure to state a claim, see Fed. R. Civ. P. 12(b)(6), rather than for 

lack  of  jurisdiction,  see  Fed.  R.  Civ.  P.  12(b)(1).    Finally,  we  conclude  that  the 

district court acted within its discretion in granting dismissal without discovery.  

We, therefore, affirm the challenged judgment. 




                                                    3 
        
                                                                                              

I.     Background  

       A.     The FOIA’s Disclosure Requirement 

       The FOIA, which took effect in July 1967, establishes record retention and 

disclosure  requirements  for  federal  agencies.    See  5  U.S.C.  § 552.    Of  particular 

relevance  here  is  the  requirement  that  agencies  “promptly  [make]  available  to 

any person,” upon request, such reasonably described records as are not already 

publicly available and not subject to specific exemptions.  Id. § 552(a)(3)(A); see 

id.  § 552(b)  (identifying  exemptions).    A  person  who  thinks  that  an  agency  has 

improperly  withheld  records  subject  to  FOIA  disclosure  may  seek  an  order  of 

production from a district court, which will review the matter de novo, placing 

the  burden  on  the  agency  to  defend  its  non‐disclosure  decisions.    See  id. 

§ 552(a)(4)(B).    Where,  as  here,  there  is  a  dispute  as  to  whether  the  requested 

entity is an agency, the burden on that preliminary legal question rests with the 

party seeking production.  See Armstrong v. Exec. Office of the President, 90 F.3d 

553, 565 (D.C. Cir. 1996).1 


                                              
1  Plaintiff  has  acknowledged  that  “many,  if  not  all,”  of  the  records  it  demands 

from  the  NSC  may  be  subject  to  a  FOIA  disclosure  exemption.    Appellant’s  Br. 
53; see, e.g., 5 U.S.C. § 552(b)(1) (exemption for classified records); id. § 552(b)(5) 
(exemption  for  records  of  deliberative  process);  see  also  Douglas  Cox  &  Ramzi 
Kassem,  Off  the  Record:  The  National  Security  Council,  Drone  Killings,  and 
Historical Accountability, 31 Yale J. on Reg. 363, 391 (2014).  The task of deciding 
                                                4 
            
                                                                                                                                                 

           B.         The National Security Council 

           In the National Security Act of 1947, Pub. L. No. 80‐253, § 101, 61 Stat. 495, 

496–97  (codified  as  amended  at  50  U.S.C.  § 3021),  Congress  created  a  National 

Security  Council  (“Council”)  and  assigned  it  “[t]he  function  .  .  .  to  advise  the 

President  with  respect  to  the  integration  of  domestic,  foreign,  and  military 

policies relating to the national security so as to enable the military services and 

the  other  departments  and  agencies  of  the  Government  to  cooperate  more 

effectively in matters involving the national security,” 50 U.S.C. § 3021(a).2  The 

statute  denominates  the  President  as  the  presiding  officer  of  the  Council,  on 

which  serve  certain  statutorily  identified  officials,  including  the  Vice  President 

                                                                                                                                                  
which  documents  are  subject  to  exemption  would  arise,  however,  only  if  the 
NSC is an agency subject to the FOIA.  That issue is the sole focus of this appeal. 

2 The National Security Act, together with its 1949 amendments, (1) “created the 
Department of Defense and brought together under it the Army, Navy, and Air 
Force”; (2) “created a Central Intelligence Agency for the collation and appraisal, 
at  one  central  point,  of  world  intelligence  relating  to  our  national  security”; 
(3) “created  the  National  Security  Resources  Board  .  .  .  to  advise  the  President 
concerning  the  coordination  of  military,  industrial,  and  civilian  mobilization”; 
and  (4)  “established  the  National  Security  Council,”  all  in  order  to  facilitate 
“integration  of  national  security  policy  at  the  highest  level.”    Dillon  Anderson 
[National  Security  Advisor  to  President  Dwight  D.  Eisenhower],  The  President 
and  National  Security,  Atl.  Monthly,  Jan.  1956  (internal  quotation  marks 
omitted),  reprinted  in  2  Subcomm.  on  Nat’l  Policy  Mach.  to  the  S.  Comm.  on 
Gov’t Operations, 87th Cong., Organizing for National Security (“Organizing for 
Nat’l Sec.”) 159, 161 (Comm. Print 1961). 

                                                                             5 
            
                                                                                                

and  the  Secretaries  of  State,  Defense,  and  Energy,  as  well  as  other  persons 

appointed by the President.  See id.3 

       C.     Main Street’s FOIA Request to the NSC   

       On  November  27,  2012,  plaintiff  Main  Street  Legal  Services,  Inc.    (“Main 

Street”), “a non‐profit law firm within the City University of New York School of 

Law,” Compl. ¶ 4, submitted a FOIA request to the NSC seeking production of 

(1)  “[a]ll  records  related  to  the  killing  and  attempted  killing  by  drone  strike  of 

U.S.  citizens  and  foreign  nationals,”  and  (2)  “[a]ll  National  Security  Council 

meeting minutes taken in the year 2011,” J.A. 25.4  The NSC denied the request 


                                              
3  Additional  members  of  the  Council  designated  by  President  Obama  are  the 

Secretaries  of  the  Treasury  and  Homeland  Security,  the  Attorney  General,  the 
U.S. Representative to the United Nations, the President’s Chief of Staff, and the 
President’s  National  Security  Advisor.    See  PPD‐1,  at  2.    The  President  has 
directed  that  the  following  persons  attend  some  or  all  NSC  meetings:  the 
Director  of  National  Intelligence,  the  Chairman  of  the  Joint  Chiefs  of  Staff,  the 
Counsel to the President, the President’s Deputy National Security Advisor, the 
Secretary of Commerce, the U.S. Trade Representative, the President’s Assistant 
for  Economic  Policy,  the  Chair  of  the  Council  of  Economic  Advisers,  the 
President’s Homeland Security Advisor, and the Director of the Office of Science 
and Technology Policy.  See id. 

4  The  term  “National  Security  Council”  is  used  to  describe  both  the  statutorily 
created  “Council”  presided  over  by  the  President  and  the  “NSC  System,”  a 
hierarchy  of  interdependent  committees  and  staff  atop  which  the  Council  sits.  
See Armstrong v. Exec. Office of the President, 90 F.3d at 560 (describing NSC as 
“elaborate,  self‐contained  structure  and  bureaucracy”  organized  into  “complex 
system  of  committees  and  working  groups”);  David  J.  Rothkopf,  Running  the 
                                               6 
         
                                                                                                                                                 

by  letter  dated  December  14,  2012,  stating  that  “[a]s  an  organization  in  the 

Executive  Office  of  the  President  that  advises  and  assists  the  President,  the 

National Security Council is not subject to the Freedom of Information Act.”  Id. 

at 29. 

           Main Street disagreed and, on February 21, 2013, it commenced this FOIA 

action  in  the  Eastern  District  of  New  York,  invoking  5  U.S.C.  §  552(a)(4)(B)  to  

seek a judicial order compelling the NSC to produce the requested records.  The 


                                                                                                                                                  
World:  The  Inside  Story  of  the  National  Security  Council  and  the  Architects  of 
American Power, at XIV (2005) (describing common confusion over meaning of 
term  “National  Security  Council”).    Thus,  while  Main  Street’s  FOIA  request  to 
the  NSC  for  “National  Security  Council  meeting  minutes,”  J.A.  25,  might  be 
understood  to  be  directed  only  to  the  Council,  its  broader  request  for  “[a]ll 
records”  related  to  drone  strikes,  including  “[p]rocedures,  mechanisms,  or 
processes,” or “[r]esults of investigations,” id., appears directed to the entire NSC 
System  because,  as  this  opinion  explains,  such  materials  are  exactly  what  the 
hierarchy  of  NSC  committees  and  staff  is  expected  to  produce  for  the  Council.  
Thus, because (1) “NSC” is routinely used to reference the entire NSC System (in 
much  the  same  way  “SEC”  is  used  to  reference  an  entity  larger  than  its  five‐
member  Commission);  (2)  the  FOIA  requires  only  that  a  requestor  “reasonably 
describe” the records sought, 5 U.S.C. § 552(a)(3)(A); and (3) the government has 
never suggested that it understood Main Street’s FOIA request not to pertain to 
the NSC System, on this appeal, we construe Main Street’s FOIA request and its 
agency argument to pertain to the NSC as a whole, i.e., both to the Council and 
to  the  NSC  System.    We  therefore  refer  in  this  opinion  to  the  “Council”  as  the 
statutorily  created  committee  over  which  the  President  presides,  the  “NSC 
System”  as  the  support  staff  and  subcommittees  that  operate  beneath  the 
Council, and the “NSC” as the entirety, encompassing both the Council and the 
NSC System.  
                                                                             7 
            
                                                                                                

NSC moved to dismiss the complaint both for failure to state a claim upon which 

relief could be granted and for lack of subject‐matter jurisdiction, arguing that it 

was not an “agency” subject to the FOIA.  5 U.S.C. §§ 551(1), 552(f)(1); see Fed. R. 

Civ. P. 12(b)(1), (b)(6). 

       The  district  court  agreed  that  the  NSC  was  not  an  agency  and  dismissed 

the case on the merits.  On August 7, 2013, it entered the judgment in favor of the 

NSC from which Main Street now appeals.  See Main St. Legal Servs. v. Nat’l Sec. 

Council, 962 F. Supp. 2d at 478–79. 

II.    Discussion 

       A.     The FOIA Definition of “Agency” 

       As  the  parties  acknowledge,  the  FOIA  applies  only  to  federal  agencies.  

Prior  to  1974,  the  FOIA  did  not  itself  define  “agency”  but,  rather,  relied  on  the 

Administrative  Procedure  Act,  which  defines  agency  as  “each  authority  of  the 

Government of the United States, whether or not it is within or subject to review 

by  another  agency,”  subject  to  certain  exceptions  not  applicable  here.    5  U.S.C. 

§ 551(1).    In  1974,  Congress  amended  the  FOIA  to  clarify  that  the  §  551(1) 

definition  of  agency,  as  applied  to  the  FOIA,  “includes  any  executive 

department,  military  department,  Government  corporation,  Government 

controlled  corporation,  or  other  establishment  in  the  executive  branch  of  the 

                                                   8 
        
                                                                                           

Government  (including  the  Executive  Office  of  the  President),  or  any 

independent  regulatory  agency.”    FOIA  Amendments  of  1974,  Pub.  L.  No.  93‐

502,  sec.  3,  § 552(e),  88  Stat.  1561,  1564  (codified  as  amended  at  5  U.S.C. 

§ 552(f)(1))  (emphasis  added).    Main  Street  argues  that  the  highlighted  FOIA 

language  is  unambiguous  and,  therefore,  dispositive  of  the  single  issue  on  this 

appeal: the NSC is an “establishment in the executive branch of the Government” 

within “the Executive Office of the President” and, therefore, an “agency” subject 

to the FOIA. 

      Generally, “if the intent of Congress is clear and unambiguously expressed 

by the statutory language at issue, that would be the end of our analysis.”  Zuni 

Pub. Sch. Dist. No. 89 v. Dep’t of Educ., 550 U.S. 81, 93 (2007); see United States v. 

Colasuonno, 697 F.3d 164, 173 (2d Cir. 2012).  The Supreme Court, however, has 

not strictly applied this rule in construing the above‐highlighted language of the 

FOIA.  Rather, in Kissinger v. Reporters Committee for Freedom of the Press, 445 

U.S.  136,  155–57  (1980),  the  Court  looked  to  the  FOIA’s  legislative  history  in 

concluding  that  notes  made  by  the  President’s  National  Security  Advisor  were 

not  agency  records  subject  to  the  FOIA.    The  history  referenced  in  Kissinger 

indicates that Congress did not intend for “‘the President’s immediate personal 



                                                 9 
       
                                                                                           

staff or units in the Executive Office [of the President] whose sole function is to 

advise and assist the President’” to be “included within the term ‘agency’ under 

the  FOIA.”    Id.  at  156  (quoting  H.R.  Rep.  No.  93‐1380  (1974)  (Conf.  Rep.), 

reprinted in Subcomm. on Gov’t Info & Indiv. Rights of the H. Comm. on Gov’t 

Operations,  94th  Cong.,  Freedom  of  Information  Act  and  Amendments  of  1974 

(P.L.  93‐502),  Source  Book:  Legislative  History,  Texts,  and  Other  Documents 

(“FOIA  Source  Book”)  219,  232  (Joint  Comm.  Print  1975),  available  at 

http://1.usa.gov/1FMmbfm).    Thus,  to  decide  this  appeal,  we  must  look  beyond 

the  text  of  §  552(f)(1)  and  consider  whether  the  NSC  is  a  unit  within  the 

Executive Office of the President whose “sole function” is to advise and assist the 

Chief Executive.5 




                                              
5 Although Main Street argues that Kissinger’s reliance on legislative history has 
been  called  into  question  by  subsequent  decisions  relating  to  statutory 
construction,  none  of  those  decisions  construes  § 552(f)(1).    Accordingly,  as  to 
that statutory text, we remain bound by Kissinger until that decision is overruled 
by the Supreme Court.  See Rodriguez de Quijas v. Shearson/Am. Express, Inc., 
490 U.S. 477, 484 (1989) (“If a precedent of this Court has direct application in a 
case, yet appears to rest on reasons rejected in some other line of decisions, the 
Court of Appeals should follow the case which directly controls, leaving to this 
Court the prerogative of overruling its own decisions.”); accord United States v. 
Gomez, 580 F.3d 94, 104 (2d Cir. 2009). 
                                               10 
            
                                                                                            

       B.     The “Soucie Test” for Determining a FOIA “Agency” 

       In  making  such  a  function  determination,  we  are  mindful  that  Congress 

derived  the  standard  quoted  in  Kissinger  from  Soucie  v.  David,  448  F.2d  1067 

(D.C.  Cir.  1971).    See  H.R.  Rep.  No.  93‐1380  (Conf.  Rep.),  reprinted  in  FOIA 

Source Book at 232 (“With respect to the meaning of the term ‘Executive Office of 

the  President’  the  conferees  intend  the  result  reached  in  Soucie  v.  David.” 

(citation omitted)); see also Armstrong v. Exec. Office of the President, 90 F.3d at 

558  (recognizing  Congress’s  intent  “to  codify  Soucie”  in  1974  amendments’ 

agency  definition);  Meyer  v.  Bush,  981  F.2d  1288,  1291  (D.C.  Cir.  1993)  (same).  

Soucie  construed  the  Administrative  Procedure  Act’s  definition  of  “agency,” 

referencing  government  “authority,”  to  reach  executive  branch  units  that  have 

“substantial independent authority in the exercise of specific functions,” 448 F.2d 

at 1073 (citing 5 U.S.C. § 551(1)), but not to reach units whose “sole function [is] 

to advise and assist the President,” id. at 1075.  Soucie applied these two prongs 

of analysis to the Office of Science and Technology, a unit within the Executive 

Office of the President, and concluded that it was an agency subject to the FOIA 

because,  in  addition  to  advising  and  assisting  the  President,  the  Office  had 

inherited  program  evaluation  functions  from  the  National  Science  Foundation 

that Congress had imposed as a delegation of “some of its own broad power of 
                                                 11 
        
                                                                                                 

inquiry.”  Id.  It was based on the latter independent authority, derived from a 

source other than the President, that the Office was held to be an agency.  See id. 

       Thus,  although  the  Supreme  Court  in  Kissinger  quoted  only  the  “sole 

function”  prong  of  the  Soucie  analysis,  we  understand  it  to  have  recognized 

Congress’s  intent  to  codify  the  entirety  of  the  Soucie  test  for  entities  within  the 

Executive Office of the President.  We therefore consider both the “sole function” 

and  “substantial  independent  authority”  prongs  of  Soucie  analysis  in  deciding 

whether the NSC is an agency subject to the FOIA. 

       C.     The D.C. Circuit’s Experience with Soucie Analysis 

       Before ourselves applying Soucie analysis to the NSC, we acknowledge the 

considerable  experience  of  the  Court  of  Appeals  for  the  District  of  Columbia 

Circuit  in  applying  this  analysis  to  various  units  within  the  Executive  Office  of 

the President.  Since Soucie, that court has twice held such units to be agencies.  

See  Pacific  Legal  Found.  v.  Council  on  Envtl.  Quality,  636  F.2d  1259  (D.C.  Cir. 

1980)  (Council  on  Environmental  Quality);  Sierra  Club  v.  Andrus,  581  F.2d  895 

(D.C. Cir. 1978) (Office of Management and Budget), rev’d on other grounds sub 

nom.  Andrus  v.  Sierra  Club,  442  U.S.  347  (1979).    Once,  in  the  absence  of  any 

dispute on the point, that court appears to have assumed a unit’s agency status, 

while  nevertheless  holding  the  requested  document  exempt  from  FOIA 
                                                    12 
        
                                                                                              

disclosure.  See Center for Int’l Envtl. Law v. Office of U.S. Trade Representative, 

718 F.3d 899 (D.C. Cir. 2013) (Office of Trade Representative).  In five other cases, 

however,  the  D.C.  Circuit  has  held  units  within  the  Executive  Office  of  the 

President—including  the  NSC—not  to  be  agencies.    See  Citizens  for 

Responsibility  &  Ethics  in  Washington  v.  Office  of  Admin.,  566  F.3d  219  (D.C. 

Cir. 2009) (Office of Administration); Armstrong v. Exec. Office of the President, 

90 F.3d 553 (NSC)6; Sweetland v. Walters, 60 F.3d 852 (D.C. Cir. 1995) (Executive 

Residence)7;  Meyer  v.  Bush,  981  F.2d  1288  (Task  Force  on  Regulatory  Relief); 

Rushforth v. Council of Econ. Advisers, 762 F.2d 1038 (D.C. Cir. 1985) (Council of 

Economic Advisers). 

       In certain of these cases, including the one in which it concluded that the 

NSC  was  not  an  agency,  the  D.C.  Circuit  has  conducted  Soucie  analysis  by 
                                              
6  In  the  almost  twenty  years  since  the  D.C.  Circuit  held  the  NSC  not  to  be  an 

agency subject to the FOIA, Congress has made no effort to reverse that decision. 

7 Although the Executive Residence was not a part of the Executive Office of the 
President  when  Sweetland  was  decided,  the  court  treated  it  as  if  it  were.    See 
Sweetland  v.  Walters,  60  F.3d  at  854.    Since  then,  the  Executive  Residence  has 
been moved into the Executive Office of the President.  See Whether the Office of 
Admin. Is an “Agency” for Purposes of the Freedom of Information Act, 31 Op. 
O.L.C. 200, 205 n.3 (2007) (citing Memorandum from Andrew H. Card, Jr., White 
House Chief of Staff, to Gary Walters, Chief Usher, Executive Residence (June 11, 
2002));      see     also       Executive          Office        of     the      President, 
https://www.whitehouse.gov/administration/eop  (last  visited  January  25,  2016) 
(listing Executive Residence as part of Executive Office of President). 
                                                 13 
        
                                                                                                  

reference to three factors: (1) “how close operationally” the unit at issue “is to the 

President,”  (2)  “whether  [the  unit]  has  a  self‐contained  structure,”  and  (3)  “the 

nature of its delegat[ed]” authority.  Meyer v. Bush, 981 F.2d at 1293; Armstrong 

v.  Exec.  Office  of  the  President,  90  F.3d  at  558.    Thus,  as  to  the  NSC,  the  D.C. 

Circuit recognized its self‐contained structure to tilt in favor of agency status, but 

concluded  that  this  was  outweighed  by  its  close  operational  proximity  to  the 

President  and  by  its  lack  of  authority  to  do  more  than  advise  and  assist  the 

President in making or implementing his policies.  See Armstrong v. Exec. Office 

of the President, 90 F.3d at 559–65. 

       Main  Street  criticizes  this  three‐factor  approach  for  giving  insufficient 

attention to the “sole function” prong of Soucie.  See Appellant’s Br. 40–47.8  We 

need not here decide when, if at all, this trio of factors might be useful to Soucie 

analysis.9    With  the  benefit  of  the  D.C.  Circuit’s  experience  applying  Soucie  to 


                                              
8  The  dissent  in  Armstrong  also  criticized  this  approach,  arguing  that  an  entity 

within the Executive Office of the President should be deemed an agency subject 
to  the  FOIA  if  it  did  “anything  apart  from  advising  the  President  and  assisting 
him in what he does,” and, specifically, if it “exercis[ed] authority in a way that 
has concrete effects either on the interests of private citizens or on other parts of 
the government.”  Armstrong v. Exec. Office of the President, 90 F.3d at 567, 570 
(Tatel, J., dissenting). 
9 As the D.C. Circuit has itself explained, the three factors were not intended to 
inject  anything  new  into  the  Soucie  inquiry,  but  simply  to  “capture  the  court’s 
                                               14 
         
                                                                                                                                                 

units within the Executive Office of the  President, but without being controlled 

by  its  three‐factor  analysis  (or  by  alternatives  proposed  in  other  D.C.  Circuit 

opinions), we proceed to our own consideration of whether the NSC—either the 

Council  specifically  or  the  NSC  System  generally—is  an  agency  subject  to  the 

FOIA. 

           D.         The Council Is Not an Agency Subject to the FOIA 

                      1.         The Council’s Sole Statutory Function Is To Advise and Assist 
                                 the President 

           To  determine  the  function  of  a  statutorily  created  entity  such  as  the 

National  Security  Council,  a  court  properly  begins  with  the  authorizing 

legislation.    See  Citizens  for  Responsibility  &  Ethics  in  Washington  v.  Office  of 

Admin., 566 F.3d at 224 (beginning analysis with entity’s “charter documents”).  

In creating the Council, Congress stated as follows: 



                                                                                                                                                  
prior  learning  on  the  subject  whether  a  unit  within  the  Executive  Office  of  the 
President is an agency covered by the FOIA.”  Armstrong v. Exec. Office of the 
President,  90  F.3d  at  558  (observing  that  each  of  three  identified  factors 
“warrants consideration insofar as it is illuminating in the particular case”).  The 
court  has  more  recently  observed  that  “common  to  every  case”  in  which  it  has 
held  a  unit  within  the  Executive  Office  of  the  President  to  be  an  agency  is  “a 
finding  that  the  entity  in  question  wielded  substantial  authority  independently 
of the President.”  Citizens for Responsibility & Ethics in Washington v. Office of 
Admin., 566 F.3d at 222 (internal quotation marks omitted). 
 
                                                                            15 
            
                                                                                               

       The  function  of  the  Council  shall  be  to  advise  the  President  with 
       respect to the integration of domestic, foreign, and military policies 
       relating to the national security so as to enable the military services 
       and  the  other  departments  and  agencies  of  the  Government  to 
       cooperate more effectively in matters involving the national security. 

50 U.S.C. § 3021(a) (emphasis added).  Such use of the definite article to describe 

“the function” of the Council in the legislation’s first subsection makes clear that 

the  sole  function  statutorily  conferred  on  the  Council  is  advisory  to,  and  not 

independent of, the President.  See Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004) 

(stating that statutory use of definite article “indicates that there is generally only 

one” of referenced noun).  This is only reinforced by the fact that the President is 

the presiding member of the Council.  See 50 U.S.C. § 3021(a).  Council members 

may  head  government  departments  with  independent  authority  in  their 

respective  spheres.    Indeed,  it  is  precisely  for  that  reason  that  their  advice  is 

sought  with  respect  to  the  “integration”  of  diverse  policies  relating  to  national 

security,  i.e.,  to  secure  “cooperat[ion  in]  more  effectively”  exercising  their 

respective  departments’  authority  “in  matters  involving  the  national  security.”  

Id.  But when serving as the Council itself, their sole function is advisory to the 




                                                   16 
        
                                                                                            

President.    Nothing  in  the  legislation  confers  non‐advisory  functions  on  the 

Council as a body, much less any authority independent of the President.10 

       This  contrasts  with  Congress’s  treatment  of  other  units  within  the 

Executive  Office  of  the  President,  such  as  the  Office  of  Science  and  Technology 

and the Office of the Trade Representative.  Soucie recognized the former as an 

“agency”  “[b]y  virtue  of  its  independent  function  of  evaluating  federal 

programs,” which reflected Congress’s statutory “delegat[ion of] some of its own 


                                              
10 In explaining the work of the Council, former NSC Executive Secretary Sidney 

W.  Souers  and  former  National  Security  Advisor  Robert  Cutler  both  cited 
§ 3021(a) in emphasizing the Council’s singular advisory function: 

       It  should,  therefore,  be  clear  that  the  Council  itself  does  not 
       determine  policy.    It  prepares  advice  for  the  President  as  his 
       Cabinet‐level  committee  on  national  security.    With  complete 
       freedom  to  accept,  reject,  and  amend  the  Council’s  advice  and  to 
       consult  with  other  members  of  his  official  family,  the  President 
       exercises his prerogative to determine policy and to enforce it. 

Sidney  W.  Souers,  Policy  Formulation  for  National  Security,  Am.  Pol.  Sci.  Rev., 
June 1949, reprinted in Organizing for Nat’l Sec. 146, 148. 
 
      The  Council’s  role  is  advisory  only.    It  recommends;  it  does  not 
      decide.    Whatever  security  policy  may  be  finally  approved  by  the 
      President,  after  such  modifications  or  rejections  of  the  Council’s 
      views as he may determine, is the policy, not of the Council, but of 
      the Chief Executive. 

Robert  Cutler,  The  Development  of  the  National  Security  Council,  Foreign 
Affairs, Apr. 1958, reprinted in Organizing for Nat’l Sec. 166, 167. 
                                           17 
       
                                                                                                

broad  power  of  inquiry”  to  that  entity.    Soucie  v.  David,  448  F.2d  at  1075 

(emphasis added).  As for the Office of the Trade Representative, which did not 

dispute  its  agency  status  in  arguing  for  a  FOIA  exemption  in  Center  for 

International Environmental Law v. Office of U.S. Trade Representative, 718 F.3d 

899,  Congress  statutorily  granted  it  independent  authority  to  enforce  trade 

agreements in 19 U.S.C. § 2411(c). 

                2.      The  Statute’s  “Additional  Functions”  Subsection  Confers  No 
                        Authority on the Council Independent of the President 

        Nor  can  a  grant  of  independent  authority  be  located  in  the  next, 

“Additional  functions,”  subsection  of  the  National  Security  Act,  which  imposes 

duties  on  the  Council,  “[i]n  addition  to  performing  such  other  functions  as  the 

President may direct.”  50 U.S.C. § 3021(b).  To explain, we reproduce the full text 

of the subsection in the margin, highlighting it so as to show three parts.11  The 




                                              
11 Section 3021(b) states as follows: 



        In addition to performing such other functions as the President may 
        direct,  for  the  purpose  of  more  effectively  coordinating  the  policies  and 
        functions  of  the  departments  and  agencies  of  the  Government  relating  to 
        the national security, it shall, subject to the direction of the President, 
        be the duty of the Council— 

        (1) to assess and appraise the objectives, commitments, and risks of 
        the  United  States  in  relation  to  our  actual  and  potential  military 
                                                 18 
         
                                                                                                                                                 

opening clause—underscored—implicitly recognizes the President’s authority to 

assign  additional  functions  to  the  Council  (the  “‘other  functions’  clause”).    The 

enumerated  part—regular  typeface—identifies  two  functions  that  Congress 

requires  the  Council  to  perform  in  any  event  (the  “enumerated  functions 

provisions”).    Between  these  two  parts  is  a  third—italicized—specifying  the 

purpose  for  which  the  Council  is  to  perform  its  additional  functions:  “more 

effectively  coordinating  the  policies  and  functions  of  the  departments  and 

agencies  of  the  Government  relating  to  the  national  security”  (the  “purpose 

phrase”). 

           This structure confirms that the Council is more appropriately viewed as a 

forum  attended  by  actors  exercising  independent  authority  within  their 

respective  spheres,  not  an  actor  itself,  much  less  one  exercising  authority 

independent of the President.  The enumerated functions provisions make it the 


                                                                                                                                                  
           power, in the interest of national security, for the purpose of making 
           recommendations to the President in connection therewith; and 

           (2)  to  consider  policies  in  matters  of  common  interest  to  the 
           departments  and  agencies  of  the  Government  concerned  with  the 
           national security, and to make recommendations to the President in 
           connection therewith. 

50 U.S.C. § 3021(b) (emphases added). 

                                                                            19 
            
                                                                                                    

Council’s  duty  to  “assess,”  “appraise,”  and  “consider”  certain  security  matters, 

but  only  “subject  to  the  direction  of  the  President”  and  in  order  to  make 

“recommendations to the President in connection therewith.”  Recommendations 

do not manifest an exercise of independent authority.  Rather, they are advice to 

the person with authority to act on them—here, the President.  Thus, § 3021(b)’s 

“[a]dditional  functions”  are  best  understood  simply  to  particularize  the  overall 

advisory function of § 3021(a). 

       The  purpose  phrase  of  § 3021(b)  further  supports  this  conclusion.    Its 

coordination  objective—“more  effectively  coordinating  the  policies  and 

functions” of government entities “relating to the national security”—echoes the 

integration  and  cooperation  goals  of  § 3021(a)’s  advisory  function.    Indeed, 

“coordination” is a term long associated with the NSC and with the integration 

objectives  of  the  National  Security  Act,  referenced  supra  note  2.    See  National 

Security  Act  of  1947,  tit.  I,  61  Stat.  at  496  (entitling  portion  of  National  Security 

Act creating NSC “Coordination for National Security”); H.R. Rep. No. 80‐961, at 

3 (1947) (stating that NSC would meet “urgent need for a continuous program of 

close coordination between our domestic, foreign, and military policies”); S. Rep. 

No. 80‐239, at 9 (1947) (stating that NSC is intended to meet “need for closer and 



                                                     20 
        
                                                                                           

continuous coordination on a high level within the Government of our domestic, 

foreign, and military policy”); PPD‐1, at 2 (stating that NSC shall be President’s 

“principal  means  for  coordinating  executive  departments  and  agencies  in  the 

development  and  implementation  of  national  security  policy”).    Thus, 

“coordination” within the Council involves no exercise of authority independent 

of  the  President,  or  even  of  the  agencies  whose  heads  are  Council  members.  

Certainly, there is no mechanism for a majority of the Council—in the absence of 

a presidential directive—to compel member action within the departments they 

head.    Rather,  “coordination”  within  the  Council  is  the  means  by  which  the 

President  can  secure  both  the  collective  national  security  recommendations  of 

department heads and their cooperation in integrating his policies across various 

parts of government.  The former function is solely to advise, the latter solely to 

assist.12  


                                              
12  Former  National  Security  Advisor  Cutler  has  employed  a  “policy  hill” 

metaphor  to  describe  the  coordination  process.    Cutler,  supra  note  10,  at  172.  
Upward coordination involves representatives of various entities sending policy 
recommendations to the Council, “where they are thrashed out and submitted to 
the  President.”    Id.    “When  the  President  has  approved  a  policy 
recommendation,”  downward  coordination  assists  in  its  implementation  across 
various departments and agencies.  Id.  In short, the Council, as an entity, cannot 
itself dictate to either citizens or parts of government.  That authority is exercised 
by independent department heads at the direction of the President.  
                                               21 
            
                                                                                            

       With  this  understanding,  we  conclude  that  where  a  statutory  subsection 

identifying  “[t]he  function”  of  the  Council  as  advising  the  President,  50  U.S.C. 

§ 3021(a),  is  followed  by  a  subsection  particularizing  duties  to  coordinate  that 

advice,  language  signaling  that  the  specified  duties  are  not  exclusive,  but  in 

addition to “such other functions as the President may direct,” cannot reasonably 

be  construed  as  a  congressional  delegation  of  independent  authority  to  the 

Council.    As  the  Supreme  Court  has  observed,  Congress  “does  not  .  .  .  hide 

elephants in  mouseholes.”    Whitman v.  Am.  Trucking  Ass’ns,  531 U.S.  457, 468 

(2001).    Thus,  when  we  consider  § 3021(b)’s  “other  functions”  clause  in  context, 

see  generally  Utility  Air  Regulatory  Grp.  v.  EPA,  134  S.  Ct.  2427,  2441  (2014) 

(referencing  “fundamental”  construction  canon  that  statutory  language  be  read 

in  context,  with  view  to  place  in  overall  statutory  scheme  (internal  quotation 

marks omitted)), we construe it to mean that “for the purpose of more effectively 

coordinating  the  policies  and  functions”  of  government  entities  “relating  to  the 

national  security,”  the  President  may  direct  the  National  Security  Council  to 

provide  him  with  particular  advice  and  assistance  beyond  that  specifically 

identified in that statutory subsection. 




                                                 22 
        
                                                                                           

       In  sum,  we  conclude  that  the  sole  statutory  authority  conferred  on  the 

Council  is  to  advise  and  assist  the  President,  both  in  general,  as  stated  in 

§ 3021(a), and for the specific purpose of effectively coordinating that advice and 

assistance  as  provided  in  § 3021(b).13    Because  the  Council  lacks  any  authority 

independent of the President, it is not an agency subject to the FOIA.  See Soucie 

v.  David,  448  F.2d  at  1075  (looking  to  statutory  functions  to  determine  agency 

status). 

             3.     Non‐Statutory References to the NSC as an “Agency” Provide 
                    No  Assistance  Here,  Having  Occurred  When  the  NSC  Was 
                    Statutorily  Authorized  To  Direct  the  CIA,  Which  Authority 
                    Has Now Been Withdrawn 

       In  urging  otherwise,  Main  Street  highlights  certain  non‐statutory 

references to the NSC as an “agency.”  First, it cites the House Report on the 1974 

FOIA  amendments,  see  H.R.  Rep.  No.  93‐876  (1974),  reprinted  in  FOIA  Source 

Book  121,  128,  which  included  the  NSC  on  a  list  of  entities  expected  to  come 

within  the  proposed  reference  to  “establishment  in  the  Executive  Office  of  the 




                                              
13  The  NSC’s  singular  function  is  further  evident  in  50  U.S.C.  § 3021(d)  (“The 

Council  shall,  from  time  to  time,  make  such  recommendations,  and  such  other 
reports  to  the  President  as  it  deems  appropriate  or  as  the  President  may 
require.”). 

                                                 23 
        
                                                                                               

President.”14    Second,  it  observes  that,  in  Kissinger  v.  Reporters  Committee  for 

Freedom of the Press, the Supreme Court cited this House Report as support for 

an assumption that the NSC was an agency subject to the FOIA.  See 445 U.S. at 

156.  Third, it points to a 1978 opinion from the Department of Justice’s Office of 

Legal  Counsel  (“OLC”)  concluding  that  the  NSC  is  an  agency  subject  to  the 

FOIA.    See  Freedom  of  Information  Act  (5  U.S.C.  § 552)—Nat’l  Sec.  Council—

Agency  Status  Under  FOIA,  2  Op.  O.L.C.  197  (1978).    None  of  these  references 

will bear the weight assigned to them by Main Street. 

       The House Report was supplanted by the Conference Report, which made 

no  attempt  to  identify  entities  within  the  Executive  Office  of  the  President  that 

were or were not subject to the FOIA.  See generally Slayton v. Am. Express Co., 

604  F.3d  758,  771  (2d  Cir.  2010)  (noting  that  “conference  report  is  generally  the 

most  reliable  evidence  in  legislative  history  of  congressional  intent  because  it 

represents  the  final  statement  of  the  terms  agreed  to  by  both  houses”  (internal 

quotation marks omitted)).  Rather, the Conference Report cites Soucie v. David 

                                              
14 The House Report states that “[t]he term ‘establishment in the Executive Office 

of  the  President’  as  used  in  this  amendment,  means  such  functional  entities  as 
the Office of Telecommunications Policy, the Office of Management and Budget, 
the  Council  of  Economic  Advisers,  the  National  Security  Council,  the  Federal 
Property  Council,  and  other  similar  establishments  which  have  been  or  may  in 
the future be created by Congress through statute or by Executive order.”  Id. 
                                               24 
            
                                                                                             

in  expressing  the  conferees’  intent  not  to  reach  the  President’s  immediate 

personal  staff  or  those  units  of  the  Executive  Office  whose  sole  function  is  to 

advise or assist the President.  See H.R. Rep. No. 93‐1380 (Conf. Rep.), reprinted 

in FOIA Source Book 232.  As noted supra at [9–10], it is this Conference Report 

on which the Supreme Court relied in construing § 552(f)’s reach by reference to 

the Soucie standard in Kissinger. 

       Kissinger’s  assumption  that  the  NSC  was  an  agency  was  made  only 

arguendo  in  concluding,  nonetheless,  that  the  plaintiffs  in  that  case  had  failed 

properly  to  make  a  FOIA  request  for  any  NSC  records.    See  Kissinger  v. 

Reporters  Comm.  for  Freedom  of  the  Press,  445  U.S.  at  156–57.    Such  an 

assumption is not even dictum and, thus, hardly resolves this appeal. 

       As  for  the  OLC  Opinion,  it  was  withdrawn  in  1993,  supplanted  by  the 

conclusion  that  the  NSC  was  not  an  agency  subject  to  the  FOIA.    See 

Memorandum  from  Walter  Dellinger,  Acting  Ass’t  Att’y  Gen.,  Office  of  Legal 

Counsel, to Alan J. Kreczko, Spec. Ass’t to the President and Legal Adviser, Nat’l 

Sec. Council (Sept. 20, 1993). 

       The change in OLC positions is attributable, at least in part, to a fact that 

undermines Main Street’s reliance on all three cited references.  See id. at 6–7.  At 



                                                  25 
        
                                                                                            

the  time  of  these  references,  the  NSC  was  statutorily  authorized  to  direct  the 

Central Intelligence Agency (“CIA”).  See National Security Act of 1947 § 102(a), 

(d),  61  Stat.  at  497–98  (creating  CIA  “under”  NSC  and  setting  forth  CIA  duties 

“under  the  direction  of  the  National  Security  Council”).    That  authority, 

however,  has  now  been  withdrawn.    See  Intelligence  Organization  Act  of  1992, 

Pub. L. No. 102‐496, tit. VII, § 704, 106 Stat. 3188, 3189 (removing language that 

CIA  was  “under”  NSC);  see  also  National  Security  Reform  Act  of  2004,  Pub.  L. 

No.  108‐458,  tit.  I,  § 1011,  118  Stat.  3643,  3643–62  (removing  remaining  NSC 

authority over CIA).  In short, the cited references to the NSC as an agency were 

made at a time when the NSC oversaw the CIA, which is itself an agency subject 

to the FOIA.  See CIA v. Sims, 471 U.S. 159 (1985) (applying FOIA to CIA); Center 

for  Constitutional  Rights  v.  CIA,  765  F.3d  161  (2d  Cir.  2014)  (same).    Those 

references say nothing about whether the NSC—as it exists today—functions as 

an agency under the Soucie standard.  Accordingly, they do not assist, much less 

dictate, resolution of this appeal. 

       We,  therefore,  adhere  to  our  conclusion,  reached  by  applying  Soucie 

analysis to the text of the National Security Act, that the Council is not an agency 




                                                 26 
        
                                                                                               

subject to the FOIA because its sole statutory function is to advise and assist the 

President.15   

       E.     The NSC System Is Not an Agency Subject to the FOIA 

       We  now  consider  whether,  even  if  the  Council  itself  is  not  an  agency 

subject to the FOIA, a different conclusion might apply to the NSC System.  Parts 

of  the  NSC  System are  created  by  statute,  specifically,  the NSC  Staff,  the  Board 

for  Low  Intensity  Conflict,  and  the  Committees  on  Foreign  Intelligence  and 

Transnational  Threats.    See  50  U.S.C.  §  3021(c),  (g)–(i).16    Parts  are  created  by 




                                              
15  Insofar  as  Main  Street  argues  that  the  President  has  himself  empowered  the 

Council,  or  the  NSC  of  which  it  is  a  part,  to  exercise  authority  independent  of 
him  and  to  perform  functions  that  do  more  than  advise  and  assist,  we  explain 
infra at [37–59] why those arguments fail. 

16 It is not clear that the statutory board or committees presently exist.  See PPD‐1 
(making no mention of Board for Low Intensity Conflict, Committee on Foreign 
Intelligence, or Committee on Transnational Threats in directing organization of 
NSC System); see also 142 Cong. Rec. 23,324 (1996) (statement of Sen. Bob Kerrey 
(D. Neb.), co‐sponsor of bill creating Committees on Foreign Intelligence and on 
Transnational  Threats,  acknowledging  that  these  committees  could  become 
“moribund  bodies”  as  had  Board  for  Low  Intensity  Conflict).    Nevertheless,  to 
the extent their statutory functions may have been assigned by the President to 
other parts of the NSC System, see generally George W. Bush, National Security 
Presidential         Directive      1,     at     6     (2001),        available      at 
https://www.hsdl.org/?view&did=462808  (assigning  functions  of  statutory 
committees  to  other,  presidentially‐created  committees),  we  consider  whether 
the NSC System thereby exercises authority independent of the President. 

                                                   27 
        
                                                                                             

presidential directive.  See PPD‐1.  We address the two separately but, in the end, 

reach a single conclusion: the NSC System is not an agency subject to the FOIA.17 

              1.     The  NSC  System  Is  Not  Statutorily  Granted  Any  Authority 
                     Independent of the President 

       In  considering  what  statutory  authority  Congress  conferred  on  staff, 

boards,  and  committees  of  the  NSC  System,  we  are  ever  mindful  that  atop  this 

system sits the Council, which, for reasons just discussed, we conclude has been 

granted no statutory authority independent of the President but, rather, has been 

assigned  only  the  function  of  advising  and  assisting  the  President.    This  gives 

rise to a strong presumption that Congress intended to confer no more authority 

on  the  NSC  System  than  it  conferred  on  the  Council  at  its  head.    The  relevant 

statutory text, which we now discuss, warrants no different conclusion.   

                     a.     NSC Staff 

       The National Security Act provides for the NSC to have a staff “to perform 

such  duties  as  may  be  prescribed  by  the  Council  in  connection  with  the 

performance  of  its  functions.”    50  U.S.C.  § 3021(c).    As  we  have  already 


                                              
17  Because  we  conclude  that  no  part  of  the  NSC  System  is  authorized—by 
Congress or the President—to exercise authority independent of the President or 
to  do  more  than  advise  and  assist  the  President,  we  need  not  here  decide 
whether  such  a  grant  of  authority  would  transform  the  entire  NSC  System  or 
only a part into an agency subject to the FOIA. 
                                               28 
            
                                                                                              

explained, the Council’s functions are solely advisory; it is granted no authority 

independent  of  the  President.    Thus,  it  can  hardly  confer  on  its  staff  more 

authority than it has itself.  Any duties the NSC assigns to its staff “in connection 

with  the  performance  of  its  functions,”  therefore,  must  also  be  deemed  only  to 

advise, or to assist in advising or assisting. 

       In  this  respect,  we  emphasize  that  the  relevant  Soucie  inquiry  is  not 

whether  an  entity  enjoys  a  measure  of  discretion,  or  independence,  in  how  it 

provides advice or assistance.  That is true to some degree of most advisers and 

assistants.  Rather, Soucie asks whether an entity does more than render advice 

or assistance to the President—whether it exercises authority independent of the 

President, particularly with respect to individuals or other parts of government.  

Nothing  in  § 3021(c)  admits  a  conclusion  that  the  NSC  staff  exercises  any  such 

independent authority. 

                     b.     The Board for Low Intensity Conflict 

       In  1986,  Congress  amended  the  National  Security  Act  to  provide  for  the 

President’s “establish[ment]” within the NSC System of “a board to be known as 

the ‘Board for Low Intensity Conflict.’”  J. Res. of Oct. 30, 1986, Pub. L. No. 99‐

591,  §  9115(f),  100  Stat.  3341,  3341‐125  (codified  at  50  U.S.C.  § 3021(g)).    The 

“principal,”  and  sole  statutorily  identified,  function  of  this  board  is  “to 
                                                  29 
        
                                                                                         

coordinate the policies of the United States for low intensity conflict.”  50 U.S.C. 

§ 3021(g). 

      We have already explained that “coordination” within the NSC is a means 

for securing national security policy recommendations to the President (advice) 

and  consistent  implementation  of  the  President’s  policy  decisions  (assistance) 

across  government  departments.    Such  coordination  does  not  contemplate  the 

NSC’s exercise of authority independent of the President.  See supra at [20–21].  

Thus, because coordination is the sole function statutorily assigned to the Board 

for Low Intensity Conflict, and because the statute gives the Board no authority 

to dictate to persons or departments, we conclude that the Board is not an agency 

subject to the FOIA. 

                    c.     The Committee on Foreign Intelligence 

      In 1996, Congress added a Committee on Foreign Intelligence to the NSC 

System.  See Intelligence Renewal and Reform Act of 1996, Pub. L. No. 104‐293, 

tit.  VIII,  §  802,  110  Stat.  3474,  3474–75  (codified  as  amended  at  50  U.S.C. 

§ 3021(h)).    This  Committee  is  composed  of  the  President’s  National  Security 

Advisor,  who  serves  as  chair,  the  Director  of  National  Intelligence,  the 

Secretaries of State and Defense, and such other members as the President may 

designate.  See 50 U.S.C. § 3021(h)(2).  Its sole statutory function is “to assist” the 
                                                30 
       
                                                                                        

NSC and, thereby, the President, by undertaking certain activities, set forth fully 

in the margin.  Id. § 3021(h)(3).18   


                                              
18 Title 50 U.S.C. § 3021(h) states that 



       (3) The function of the Committee [on Foreign Intelligence] shall be 
       to assist the Council in its activities by— 
              (A)  identifying  the  intelligence  required  to  address  the 
              national security interests of the United States as specified by 
              the President; 
              (B)  establishing  priorities  (including  funding  priorities) 
              among the programs, projects, and activities that address such 
              interests and requirements; and 
              (C)  establishing  policies  relating  to  the  conduct  of 
              intelligence  activities  of  the  United  States,  including 
              appropriate  roles  and  missions  for  the  elements  of  the 
              intelligence community and appropriate targets of intelligence 
              collection activities. 

       (4) In carrying out its function, the Committee shall— 
              (A)  conduct  an  annual  review  of  the  national  security 
              interests of the United States; 
              (B)  identify  on  an  annual  basis,  and  at  such  other  times as 
              the  Council  may  require,  the  intelligence  required  to  meet 
              such  interests  and  establish  an  order  of  priority  for  the 
              collection and analysis of such intelligence; and 
              (C)  conduct  an  annual  review  of  the  elements  of  the 
              intelligence  community  in  order  to  determine  the  success  of 
              such elements in collecting, analyzing, and disseminating the 
              intelligence identified under subparagraph (B). 
               
       (5) The Committee shall submit each year to the Council and to the 
       Director  of  National  Intelligence  a  comprehensive  report  on  its 
       activities  during  the  preceding  year,  including  its  activities  under 
       paragraphs (3) and (4). 
                                               31 
        
                                                                                           

      As is apparent from the listed activities, the Committee assists the NSC by 

reporting  and  recommending  on,  as  well  as  coordinating,  the  nation’s 

intelligence  gathering  efforts  as  required  to  address  national  security  interests 

“specified by the President.”  Id.  Insofar as the Committee is also charged with 

establishing  priorities  (including  funding  priorities)  among  intelligence 

programs, and policies relating to the roles of various elements of the intelligence 

community  and  the  targets  of  intelligence  activities,  see  id.,  such  provisions 

might suggest independent authority if read in isolation.  But statutory text is not 

properly  construed  in  isolation;  it  must  be  read  in  context.    See  Utility  Air 

Regulatory Grp. v. EPA, 134 S. Ct. at 2441.  The context in which the Committee 

on  Foreign  Intelligence  takes  any  of  the  actions  listed  in  §  3021(h)(3)  is 

established by its singular statutory function:  “to assist the Council”—an entity 

whose  sole  statutory  function,  as  we  have  already  concluded,  is  to  advise  and 

assist  the  President.    Where  Congress  thus  grants  only  advisory  and  assistance 

functions  to  entities  within  a  hierarchical  system  headed  by  the  President,  we 

identify no legislative intent to confer authority independent of the President on 

that  system.    Rather,  we  conclude  that  the  Committee  on  Foreign  Intelligence, 

like  the  Council,  provides  a  forum  for  specified  persons  to  identify  national 



                                                 32 
       
                                                                                        

security  needs,  priorities,  and  policies  in  order  to  transmit  their 

recommendations  upward  for  further  action,  and  to  provide  guidance 

downward so that diverse departments—each acting pursuant to the authority of 

its  own  head—can  effectively  coordinate  implementation  of  the  President’s 

policies.    

       Our  reading  of  the  text  not  to  confer  independent  authority  on  the 

Committee is further supported by legislative history.  See H.R. Rep. No. 104‐832, 

at 38 (1996) (Conf. Rep.) (stating intent for Committee on Foreign Intelligence “to 

provide better guidance to the intelligence community”); S. Rep. No. 104‐258, at 

26 (1996) (stating intent “to provide policy‐level guidance for the conduct of U.S. 

intelligence activities”). 

       In sum, because the sole function of the Committee on Foreign Intelligence 

is to assist the Council, and thereby, the President, and because it provides only 

guidance,  not  directives,  to  other  parts  of  government,  we  conclude  that  it 

exercises no independent authority and, therefore, is not an agency subject to the 

FOIA. 

                     d.       The Committee on Transnational Threats 

       At  the  same  time  that  Congress  added  the  Committee  on  Foreign 

Intelligence  to  the  NSC  System,  it  also  added  the  Committee  on  Transnational 
                                                33 
        
                                                                                                

Threats.    See  Intelligence  Renewal  and  Reform  Act  of  1996  §  804,  110  Stat.  at 

3476–77 (codified as amended at 50 U.S.C. § 3021(i)).  That Committee consists of 

the  President’s  National  Security  Advisor,  who  serves  as  chair,  as  well  as  the 

Director  of  National  Intelligence,  the  Secretaries  of  State  and  Defense,  the 

Attorney General, and such other members as the President may designate.  See 

50 U.S.C. § 3021(i)(2).  Its single statutory function is “to coordinate and direct the 

activities  of  the  United  States  Government  relating  to  combatting  transnational 

threats.”  Id. § 3021(i)(3). 

       We  have  already  explained  why  “coordination”  within  the  NSC  System 

does not contemplate the exercise of any authority independent of the President.  

See supra at [20–21].  As for the word “direct,” while it can imply an exercise of 

authority, it does not always.  “Direct” can mean “to manage or guide by advice, 

helpful  information,  instruction,  etc.”    Random  House  Webster’s  Unabridged 

Dictionary  558  (2d  ed.  2001);  see  also  Webster’s  Third  New  International 

Dictionary  640  (1993)  (defining  “direct”  to  mean,  inter  alia,  “to  assist  by  giving 

advice, instruction, and supervision”); 4 The Oxford English Dictionary 701 (2d 

ed.  1989)  (defining  “direct”  to  mean,  inter  alia,  “[t]o  regulate  the  course  of;  to 

guide, conduct, lead; to guide with advice, to advise”).  Here, the statutory text, 



                                                   34 
        
                                                                                          

context,  and  legislative  history  support  construing  the  word  to  have  such  an 

advisory meaning.19      

      Section 3021(i)(4) lists actions that the Committee on Transnational Threats 

shall  undertake  “in  carrying  out  its  function.”    These  include  identifying 

transnational  threats,  developing  strategies  to  combat  those  threats,  monitoring 

the  implementation  of  those  strategies,  assisting  in  the  resolution  of  policy 

differences  among  agencies,  developing  policies  to  improve  data  sharing,  and 

developing  guidelines  to  improve  coordination.    See  id.    Such  activities—

identifying  problems,  developing  best  practices,  monitoring  implementation—

are  precisely  those  expected  of  an  advisory  body.    Nowhere  does  the  statute 

                                              
19  In  reaching  this  conclusion,  we  are  mindful  of  the  narrowness  of  the  FOIA 

exception posited by the Conference Report, and by the Soucie case to which it 
refers,  both  of  which  emphasize  that  in  order  to  escape  the  definition  of 
“agency,”  a  unit  of  the  Executive  Office  of  the  President  must  have  the  “sole 
function” of advising and assisting the President.  See Soucie v. David, 448 F.2d 
at 1075; H.R. Rep. No. 93‐1380 (Conf. Rep.), reprinted in FOIA Source Book 232.  
Thus,  a  unit  delegated  independent  governmental  authority  over  the  public  or 
other  parts  of  government  could  not  claim  the  exception  simply  because  it 
performed some advisory functions.  At the same time, however, in considering 
whether statutory language does, in fact, confer independent authority on part of 
a unit, we give due regard to the unit’s predominant function.  Where, as here, 
Congress  has  created  a  hierarchical  national  security  system  to  provide  advice 
and  assistance  to  the  President  in  defining  and  implementing  his  policies,  we 
will not readily assume from a single word that Congress’s intent was to convey 
independent  authority  on  a  part  inconsistent  with  the  nature  of  the  unit  as  a 
whole.   
                                                35 
            
                                                                                             

confer  on  the  Committee  any  authority  itself  to  act  on  identified  problems,  to 

enforce  policies  or  guidelines,  or  otherwise  to  dictate  action  to  any  persons  or 

entities.  To the contrary, by placing this Committee within a system of fora, atop 

which  sits  a  Council  whose  sole  function  is  to  advise  and  assist  the  President, 

Congress  signaled  its  intent  that  the  Committee  on  Transnational  Threats  also 

function advisorily rather than exercise independent authority. 

       The  relevant  conference  report  supports  this  conclusion,  stating  that  the 

Committee  on  Transnational  Threats  was  created  “to  provide  senior‐level 

guidance  on  issues  raised  by  the  intersection  of  law  enforcement  and 

intelligence.”  H.R. Rep. No. 104‐832, at 38 (Conf. Rep.).  That view was echoed 

by  Senator  Arlen  Specter  (R‐Pa.),  the  Senate  majority’s  floor  manager  for  the 

legislation,  who  stated  that  the  Committee’s  purpose  was  “to  provide  better 

policy  guidance  .  .  .  for  departments  and  agencies  involv[ed]  in  fighting 

international terrorism and crime.”  142 Cong. Rec. 23,322 (1996). 

       No  different  conclusion  is  warranted  because  the  President  and  the 

Department of Justice objected to the creation of the Committee on Transnational 

Threats.    Their  concern  was  separation  of  powers,  i.e.,  Congress’s  intrusion  on 

the President’s prerogative to decide which officials within the executive branch 



                                                  36 
        
                                                                                                  

would  advise  on  his  policies  relating  to  transnational  issues.    Nothing  in  their 

objections suggests that the Committee was being granted authority independent 

of the President.  See Statement on Signing the Intelligence Authorization Act for 

Fiscal Year 1997, 2 Pub. Papers 1813, 1813 (Oct. 11, 1996) (stating with respect to 

creation  of  Committee  on  Transnational  Threats  that  Congress’s  “efforts  to 

dictate  the  President’s  policy  process  unduly  intrude  upon  Executive 

prerogatives and responsibilities”); see also S. Rep. No. 104‐258, at 28–29 (noting 

Justice  Department’s  view  that  “law  enforcement  activities  should  not  be 

directed on the basis of considerations unrelated to the enforcement of law”). 

       In  sum,  relevant  statutory  provisions  provide  for  the  various  parts  of  the 

NSC  System  to  perform  functions  that  advise  and  assist  the  Council  and  the 

President.  They confer no authority independent of the President so as to make 

the NSC System an agency subject to the FOIA. 

              2.      The  President  Has  Not  Granted  the  NSC  System  Any 
                      Independent Authority 

                      a.     Presidential Delegations of Authority 

       Each President organizes the NSC System as he thinks will best assist him 

in  carrying  out  his  national  security  responsibilities.    See,  e.g.,  PPD‐1,  at  1  (“To 

assist  me  in  carrying  out  my  responsibilities  in  the  area  of  national  security,  I 


                                                    37 
        
                                                                                              

hereby  direct  that  the  National  Security  Council  system  be  organized  as 

follows.”).    Main  Street  maintains  that  the  President  has  done  so  in  a  way  that 

allows  the  NSC  System  to  exercise  national  security  authority  independent  of 

him, thereby making it an agency subject to the FOIA.  We are not persuaded. 

       At  the  outset,  we  observe  that  a  due  regard  for  separation  of  powers 

signals judicial caution in assessing a claim that the nation’s Chief Executive has 

so conveyed his authority to another person or entity that it can now be exercised 

independent of him.  This is not to suggest that the President can never delegate 

executive authority.  But the President alone decides the extent and conditions of 

any delegation.  Moreover, he can revoke a delegation whenever he changes his 

mind  or  overrule  any  exercise  with  which  he  disagrees.    For  these  reasons,  we 

are  skeptical  as  to  whether  a  President  can  ever  be  said  to  have  delegated  his 

own authority in a way that renders it truly independent of him.  See Meyer v. 

Bush,  981  F.2d  at  1297  (noting  even  dissent’s  doubt  that  President  “would  ever 

delegate  true  independent  authority  to  his  cabinet,”  and  reaching  same 

conclusion  with  respect  to  task  force  composed  in  part  of  certain  cabinet 

officials). 




                                                  38 
        
                                                                                                 

       This contrasts with statutory grants of authority to executive departments 

or  agencies,  which  flow  from  a  source  independent  from  the  President.    Thus, 

Congress  can  confer  authority  beyond  the  President’s  own.    In  such 

circumstances, the President may still give directions to executive agencies, and 

he  can  usually  fire  a  recalcitrant  agency  head.    But  he  cannot  take  away  the 

agency’s statutory authority or exercise it himself.  See Free Enter. Fund v. Pub. 

Co.  Accounting  Oversight  Bd.,  561  U.S.  477,  493  (2010)  (recognizing  that 

Congress may vest appointment power in agencies rather than President); Myers 

v. United States, 272 U.S. 52, 135 (1926) (acknowledging that President may not 

always  “overrule  or  revise”  subordinate’s  action).    Statutory  grants  therefore 

easily allow an entity within the executive branch to be deemed an “‘authority of 

the  Government  of  the  United  States’”  that  exercises  power  independent  of  the 

President.    Soucie  v.  David,  448  F.2d  at  1073  (quoting  5  U.S.C.  § 551(1)).    But 

presidential delegations of authority may not warrant that conclusion.  They may 

simply make the entity an extension of the President, a vehicle for assisting him 

in  exercising  his  authority  when  he  cannot  do  so  in  person.    See  id.  at  1075 

(stating  that  entity  that  is  “part  of  the  President’s  staff”  could  not  be  “separate 

agency”). 



                                                    39 
        
                                                                                               

       We  need  not  here  decide  when,  if  ever,  a  presidential—rather  than 

statutory—grant of authority might allow an executive entity to exercise power 

independent  of  the  President  so  as  to  render  it  an  agency  subject  to  the  FOIA.  

We decide only that no such agency conclusion is warranted here with respect to 

the NSC System. 

                     b.      PPD‐1  Clearly  Expresses  the  President’s  Intent  To 
                             Organize  the  NSC  System  To  Assist  Him  in  Exercising 
                             His Authority 

       In assessing a claim that the President has so conveyed his authority as to 

allow  it  to  be  exercised  independent  of  him,  separation  of  powers  further 

counsels a respectful measure of deference to the President’s own statements of 

intent  in  taking  the  action  at  issue.    The  first  words  of  the  President’s  Policy 

Directive organizing the NSC System clearly express his intent:  “To assist me in 

carrying  out  my  responsibilities  in  the  area  of  national  security,  I  hereby  direct 

that the National Security Council system be organized as follows.”  PPD‐1, at 1 

(emphasis  added).    The  highlighted  language  makes  plain  that  the  President 

organized  the  NSC System  only  to  secure  assistance  for  himself  in  carrying  out 

his  responsibilities.    Nothing  in  the  directive  indicates  any  intent  to  transfer 

presidential authority so that it can be exercised independent of the President.  In 

this regard, we reiterate a point made earlier: the relevant Soucie inquiry is not 
                                                   40 
        
                                                                                             

whether  a  unit  within  the  Executive  Office  of  the  President  can  exercise  some 

discretion  in  providing  the  President  with  advice  and  assistance.    It  is  whether 

advice and assistance to the President is the unit’s sole function, or whether it is 

empowered to exercise authority independent of the President.  When we apply 

Soucie  analysis  to  PPD‐1,  we  easily  conclude  from  its  plain  language  that  it 

establishes assistance to the President as the sole function of the NSC System and 

conveys  no  authority  to  act  independent  of  the  President  either  with  respect  to 

private persons or other government entities. 

                     c.     PPD‐1 Grants Non‐Statutory Committees No Authority 
                            Independent of the President 

       Despite  PPD‐1’s  plain  statement  of  presidential  intent  only  to  secure 

assistance  from  the  NSC  System,  Main  Street  argues  that  the  President  has 

therein  organized  non‐statutory  NSC  committees  so  that  they  do  exercise 

authority  independent  of  him.    For  the  reasons  that  follow,  PPD‐1  does  not 

support that conclusion. 

                            (1)    The Principals Committee 

       The Principals Committee referenced in PPD‐1 has operated since 1989 as 

“the  senior  interagency  forum  for  consideration  of  policy  issues  affecting 




                                                  41 
        
                                                                                              

national  security.”    PPD‐1,  at  2–3  (emphasis  added).20    Obviously,  it  assists  the 

President  in  carrying  out  his  national  security  responsibilities  to  have  heads  of 

various executive departments meet together and jointly consider issues affecting 

national security.  The coordination objective at the core of the NSC’s authorizing 

legislation    contemplates       both    channeling       jointly    considered      policy 

recommendations  up  to  the  Council,  and  thereby  to  the  President,  and 

channeling the President’s policy decisions down for consistent implementation 

across departments.  See supra at [20–21]. 

       The  fact  that  the  Principals  Committee  may  reach  “‘conclusions’”  and 

“‘decisions’”  does  not  manifest  an  exercise  of  independent  authority  by  the 

committee.    See  Appellant’s  Br.  24  (quoting  PPD‐1,  at  3).    There  may  be  a 

“conclusion”  that  a  national  security  policy  needs  to  be  formulated  or  clarified 

and a “decision” to refer it to the Council and, thereby, to the President himself.  

That  circumstance  manifests  advice  and  assistance  to  the  President,  not  the 


                                              
20 The National Security Advisor chairs the Principals Committee, on which serve 
the  Secretaries  of  State,  Treasury,  Defense,  Energy  and  Homeland  Security;  the 
Attorney General; the Director of the Office of Management and Budget; the U.S. 
Representative to the United Nations; the President’s Chief of Staff; the Director 
of  National  Intelligence;  and  the  Chairman  of  the  Joint  Chiefs  of  Staff.    Other 
designated  persons  can  be  invited  to  all  or  some  meetings  depending  on  the 
agenda.  See PPD‐1, at 3. 
                                                42 
            
                                                                                            

exercise  of  authority  independent  of  him.21    Or  there  may  be  a  “conclusion”  to 

coordinate  agencies’  implementation  of  a  particular  presidential  policy  and  a 

“decision”  about  how  to  achieve  that.    In  that  circumstance,  however,  the 

Principals  Committee  does  not  itself  exercise  independent  authority.    Rather,  it 

serves  as  a  forum  for  members  to  coordinate  the  action  authority  of  their 

individual  agencies  in  furthering  presidential  policies.    Such  a  coordinating 

forum assists the President but exercises no authority independent of either him 

or the forum’s members. 

                            (2)    The Deputies Committee 

       The Deputies Committee, as its name suggests, consists of persons serving 

as  deputies  to  the  ranking  officials  serving  on  the  Principals  Committee.    See 

PPD‐1,  at  4.    It  thus  occupies  the  rung  below  the  Principals  Committee  in  the 

NSC  hierarchy.    The  Deputies  Committee  “help[s]  ensure  that  issues  being 

brought  before  the  [Principals  Committee]  or  the  NSC  have  been  properly 

                                              
21  See  generally  Anderson,  supra  note  2,  at  163–64  (describing  value  of  having 

interdepartmental groups within NSC test policy proposals before submission to 
Council:    “[M]any  differences  are  reconciled”  in  this  process,  “much  common 
ground  is  found,  and  many  disagreements  prove  after  full  discussion  to  be 
illusory and not basic differences after all.  But if an irreconcilable disagreement 
arises  between  the  departments  represented,”  the  “elements  of  the 
disagreement” and “alternative policy courses” can be clearly identified for full 
presentation to Council). 
                                                43 
            
                                                                                            

analyzed and prepared for decision.”  Id. at 3.  This is plainly a function intended 

to  assist  the  Principals  Committee  and  the  Council,  which  in  turn  advises  and 

assists  the  President.    See  generally  Cutler,  supra  note  10,  at  170  (discussing 

importance  of  having  items  presented  for  Council  deliberation  on  basis  of 

“carefully staffed and carefully written documents”).  It bespeaks no exercise of 

authority independent of the President. 

       The  Deputies  Committee  also  schedules  “[p]eriodic  reviews  of  the 

Administration’s major foreign policy initiatives . . . to ensure that they are being 

implemented  in  a  timely  and  effective  manner,”  and  to  “consider  whether 

existing  policy  directives  should  be  revamped  or  rescinded.”    PPD‐1,  at  3–4.  

Such  a  review‐and‐recommendation  process  also  serves  only  to  assist  the 

President  in  implementing  his  policies;  it  does  not  constitute  authority 

independent of the President. 

       The  Deputies  Committee  is  “responsible  for  day‐to‐day  crisis 

management,  reporting  to  the  National  Security  Council.”    Id.  at  4.    The 

qualifying obligation to report to the Council, over which the President himself 

presides, makes plain that the Committee’s management responsibility involves 




                                                 44 
        
                                                                                              

no  exercise  of  authority  independent  of  the  President,  but  only  the  hands‐on 

assistance needed for the President to respond to crises. 

       Finally, the Deputies Committee “review[s] and monitor[s] the work of the 

NSC  interagency  process,”  a  task  that  includes  setting  up  Interagency  Policy 

Committees  to  review  policies  and  develop  options  in  respective  areas.    Id.  at 

3, 5.    That  this  task  only  assists  the  President  and  exercises  no  authority 

independent of him is evident from the responsibilities of the Interagency Policy 

Committees. 

                            (3)    The Interagency Policy Committees 

       The  Interagency  Policy  Committees  are  “the  main  day‐to‐day  fora  for 

interagency  coordination  of  national  security  policy.”    Id.  at  5.    As  such,  they 

“provide policy analysis for consideration by the more senior committees of the 

NSC  system  and  ensure  timely  responses  to  decisions  made  by  the  President.”  

Id.    They  also  “review  and  coordinate  the  implementation  of  Presidential 

decisions in their policy areas.”  Id.  In short, the Interagency Policy Committees’ 

only task is to provide assistance within an NSC System that functions solely to 

advise  and  assist  the  President;  the  Committees  exercise  no  authority 

independent of the President. 



                                                  45 
        
                                                                                            

       In  urging  otherwise,  Main  Street  contends  that  a  Justice  Department 

investigation  shows  that,  with  respect  to  “policy  decision‐making  for  detention 

issues,”  authority  independent  of  the  President  was  exercised  successively  at 

each  of  three  NSC  committee  levels:  the  Interagency  Policy  Committee,  the 

Deputies Committee, and the Principals Committee.  Appellant’s Br. 26.  In fact, 

the report cited for this assertion does not support it.  See U.S. Dep’t of Justice, 

Office of Insp. Gen., A Review of the FBI’s Involvement in and Observations of 

Detainee  Interrogations  in  Guantanamo  Bay,  Afghanistan,  and  Iraq  (2009), 

available at http://1.usa.gov/1MqabYs. 

       The  report  states  that  “discussions”  on  various  detention  matters, 

including “processes for sorting detainees and later for the repatriation or release 

of detainees, took place in a Policy Coordinating Committee.”  Id. at 16–17.  Such 

discussions are necessary to the “coordination” task assigned Interagency Policy 

Committees by the President.  They are not an exercise of authority independent 

of  the  President.    The  cited  report  further  states  that  “detainee  issues”  not 

resolved  by  an  Interagency  Policy  Committee  were  raised  to  the  Deputies 

Committee  and,  if  not  resolved  there,  to  the  Principals  Committee.    Id.  at  17.  

This does not demonstrate each committee’s exercise of authority independent of 



                                                 46 
        
                                                                                             

the  President.    Rather,  it  shows  that  where  agency  representatives  in  each 

committee could agree on how to coordinate detainee issues consistent with the 

President’s  policy,  they  did  so,  but  where  they  encountered  disagreements  that 

they could not reconcile, they raised the issue to the next higher committee level.  

It  is  hardly  surprising  that  department  heads  serving  on  the  Principals 

Committee,  many  of  whom  also  served  on  the  National  Security  Council,  were 

better  able  than  their  subordinates  to  reconcile  certain  disagreements  to  ensure 

their departments’ coordinated compliance with the President’s policies.  Nor is 

there  any  reason  to  think  that  if  the  Principals  Committee  could  not  do  so,  it 

would not have raised the matter to the Council for presidential decision. 

       In  sum,  we  identify  nothing  in  the  President’s  organization  of  the  NSC 

System  that  allows  any  part  thereof  to  exercise  authority  independent  of  the 

President.    Rather,  PPD‐1  organizes  the  NSC  System  to  establish  a  hierarchy  of 

interagency  fora  for  providing  the  President  with  information  and 

recommendations  on  national  security  issues  from  across  the  executive  branch, 

as  well  as  for  coordinating  implementation  of  the  President’s  policies  across 

government  departments.    Thus,  we  conclude  that  the  NSC  System,  like  the 




                                                  47 
        
                                                                                              

Council,  has  a  single  function:  to  advise  and  assist  the  President.    Because  it 

exercises no independent authority, it is not an agency subject to the FOIA. 

                     d.     Executive  Orders  Grant  the  NSC  System  No  Authority 
                            Independent of the President 

       The  various  executive  orders  cited  by  Main  Street  also  fail  to  support  its 

argument that the NSC System exercises authority independent of the President. 

       One  cited  order  provides  for  coordination,  guidance,  and  dispute 

resolution  in  the  area  of  emergency  communications  policy  through  the 

interagency  process  provided  in  PPD‐1.    See  Exec.  Order  No.  13,618  § 2.1,  3 

C.F.R.  273,  273–74  (2013).    We  have  already  concluded  that  coordination  and 

guidance  within  the  NSC  System  assist  the  President  in  implementing  his 

policies; they do not constitute an exercise of independent authority.  The same 

conclusion  obtains  with  respect  to  dispute  resolution  through  the  PPD‐1 

interagency process.  As we have explained, that process establishes a hierarchy 

of  interagency  fora  for  full  discussion  across  government  departments  of 

national  security  issues  and  coordinated  implementation  by  departments  of  the 

President’s policies.  But the resolution of disputes in this process appears to be 

consensual,  thus  narrowing  the  matters  requiring  Council  and,  ultimately, 

presidential  attention.    Nowhere  does  the  order  authorize  any  part  of  the  NSC 


                                                  48 
        
                                                                                            

System  on  its  own  to  dictate  a  resolution  to  any  objecting  government 

department.   

       Another  cited  order  provides  for  NSC  review  of  both  past  covert 

operations and new proposed operations for the purpose of providing “support 

to  the  President”  and  submitting  “to  the  President  a  policy  recommendation.” 

Exec. Order No. 13,470 sec. 2, § 1.2, 3 C.F.R. 218, 219–20 (2009).  This is entirely 

consistent with the NSC’s statutory advisory function, and indicates no exercise 

of authority independent of the President. 

       Similarly,  executive  orders  providing  for  the  NSC  to  formulate  or  give 

policy direction for security programs affecting multiple agencies, or to approve 

or  review  such  programs’  directives  or  actions,  do  not  reach  beyond  the  NSC’s 

advisory coordinating function.  See Exec. Order No. 13,603 § 104(a), 3 C.F.R. 225, 

226  (2013)  (providing  for  NSC,  along  with  other  bodies,  to  “serve  as  the 

integrated  policymaking  forum  for  consideration  and  formulation  of  national 

defense  resource  preparedness  policy”  and  to  make  recommendations  to 

President  on  use  of  statutory  authority);  Exec.  Order  No.  12,829  § 102(a)–(b),  3 

C.F.R. 570, 570–71 (1994) (providing for NSC to give “overall policy direction” on 

National Industrial Security Program, to approve directives of that program, and 



                                                 49 
        
                                                                                              

to  resolve  interagency  disputes).    Because  the  NSC  is  statutorily  charged  with 

advising  the  President  as  to  the  integration  of  policies  requiring  cooperation 

among  diverse  agencies,  see  50  U.S.C.  § 3021(a)–(b),  we  will  not  assume  that 

executive  orders  providing  for  NSC  involvement  in  programs  requiring  such 

coordinated policies grant the NSC authority independent of the President who 

presides over it. 

       Finally,  we  identify  no  grant  of  independent  authority  in  the  executive 

order  creating  a  Steering  Committee,  chaired  by  senior  representatives  of  the 

NSC  Staff  and  the  Office  of  Management  and  Budget,  to  establish  and  review 

“goals” for interagency sharing and safeguarding of classified information.  Exec. 

Order  No.  13,587  § 3,  3  C.F.R.  276,  277  (2012).    The  order  does  not  contemplate 

that  the  Steering  Committee  will  pronounce  policies,  or  even  set  priorities  or 

standards.  Rather, it directs the Steering Committee to “coordinat[e] interagency 

development and implementation” of such matters.  Id. § 3.1 (emphasis added).  

Such coordination is at the core of the assistance provided to the President by the 

NSC.  It involves no exercise of authority independent of the President or even 

independent  of  the  agencies  endeavoring  to  coordinate  their  own  efforts.    See 

supra at [20–21].  This is evident from the fact that, when coordination cannot be 



                                                  50 
        
                                                                                            

achieved in the Steering Committee, the executive order provides for referral to 

the  NSC  Deputies  Committee  in  accordance  with  PPD‐1.    See  Exec.  Order  No. 

13,587  § 3.3(h),  3  C.F.R.  at  277.    The  Deputies  Committee  exercises  no 

independent authority, see supra at [43–45]; rather, it provides yet another forum 

for  still  higher  ranking  officials  to  resolve  coordination  challenges.    Moreover, 

when the Steering Committee identifies a need for an overarching policy beyond 

interagency coordination, the executive order does not authorize the Committee 

to  promulgate  that  policy  itself.    Rather,  it  directs  the  Steering  Committee  to 

recommend promulgation to agencies outside the NSC System authorized to do 

so,  specifically,  the  Office  of  Management  and  Budget  or  the  Information 

Security Oversight Office of the National Archives and Records Administration.  

See Exec. Order No. 13,587 § 3.3(e), 3 C.F.R. at 277. 

       Accordingly,  we  reject  Main  Street’s  argument  that  the  cited  executive 

orders confer on the Council or NSC System any authority that can be exercised 

independent of the President.   

                     e.     NSC  Regulations  Do  Not  Demonstrate  Its  Current 
                            Exercise of Authority Independent of the President 

       Main  Street  further  argues  that  the  NSC’s  agency  status  can  be  inferred 

from  its  promulgation  of  regulations.    See  Pacific  Legal  Found.  v.  Council  on 


                                                 51 
        
                                                                                          

Envtl.  Quality,  636  F.2d  at  1263  (citing  Council  on  Environmental  Quality’s 

promulgation  of  regulations  in  holding  it  agency  subject  to  FOIA).    The  cited 

regulations,  however,  were  all  promulgated  more  than  two  decades  ago  and 

under  circumstances  that  will  not  admit  an  inference  that  the  NSC  presently 

exercises any authority independent of the President. 

      The  cited  telecommunications  regulations,  47  C.F.R.  §§ 211.6(c),  (g), 

213.7(f),  (g),  were  promulgated  pursuant  to  Executive  Order  No.  12,046  § 4,  3 

C.F.R.  158,  163  (1979)  (giving  NSC  responsibility  over  development  of 

telecommunications  policy  for  emergency  situations).    In  1984,  however,  those 

sections  of  Executive  Order  No.  12,046  relating  to  the  NSC  were  revoked  and 

superseded  by  Executive  Order  No.  12,472  § 4(b)(1),  3  C.F.R.  193,  201  (1985), 

which  left  the  NSC  with  a  largely  advisory  role  in  the  telecommunications 

system, see id. § 2, 3 C.F.R. at 196–98.  Even that was withdrawn when Executive 

Order No. 12,472 was revoked by Executive Order No. 13,618 § 7(b), 3 C.F.R. 273, 

278 (2013).  In sum, at present, the NSC plays no role in the telecommunications 

system  other  than  to  provide  a  process  for  interagency  coordination  consistent 

with its overall, and sole, advisory function.  See id. § 2.1, 3 C.F.R. at 273–74. 




                                                52 
       
                                                                                           

      As for regulations promulgated to comply with the Privacy Act, 32 C.F.R. 

pt. 2102, and an executive order mandating declassification review, 32 C.F.R. pt. 

2103; see also 5 U.S.C. § 552a (Privacy Act); Exec. Order. No. 12,065, 3 C.F.R. 190 

(1979) (declassification order), these were issued at times when OLC deemed the 

NSC an agency.  Since OLC’s 1993 withdrawal of that opinion, see supra at [25–

26], the NSC has issued no further regulations.22 

      Main Street nevertheless submits that because certain of these Privacy Act 

and  declassification  regulations  remain  in  effect,  the  NSC  continues  to  exercise 

independent authority and, therefore, is an agency.  We are not persuaded.  The 

extant regulations only outline procedures the NSC will employ in responding to 

record  requests  or  in  classifying  or  declassifying  documents  processed  by  its 

staff.23  They impose no duties or restrictions on private persons or government 

entities, as is usually the case with an exercise of government “authority.” 



                                              
22 The OLC’s now withdrawn opinion that the NSC was an agency also explains 

the NSC’s compliance with FOIA until 1994.  

   See  32  C.F.R.  § 2102.2(a)  (“The  following  regulations  set  forth  procedures 
23

whereby individuals may seek and gain access to records concerning themselves 
and  will  guide  the  NSC  Staff  response  to  requests  under  the  Privacy  Act.    In 
addition, they outline the requirements applicable to the personnel maintaining 
NSC  systems  of  records.”);  id.  § 2103.2  (“The  purpose  of  this  regulation  is  to 
ensure . . . that national security information processed by the National Security 
                                               53 
       
                                                                                                                                                 

           Accordingly, we conclude that the NSC’s past promulgation of regulations 

cannot support a conclusion that it currently exercises any authority independent 

of the President or performs any function but to advise and assist the President. 

                                 f.         Reported NSC System Actions 

           Main  Street  submits  that  third‐party  reports  of  NSC  System  actions 

demonstrate that it does not function only to advise and assist the President but, 

rather,  exercises  authority  independent  of  him.    We  are  reluctant  to  locate  the 

“authority”  indicative  of  agency  status  in  action  unsupported  by  an  identified 

legal  grant  from  Congress  or  the  President.    We  do  not  pursue  that  point, 

however, because the actions cited by Main Street are insufficient to demonstrate  

agency status in any event.24 

           Main Street submits that then‐Homeland Security Advisor John Brennan’s 

responses  to  Senate  questions  about  the  selection  of  drone  targets  demonstrate 

                                                                                                                                                  
Council  Staff  is  protected  from  unauthorized  disclosure,  but  only  to  the  extent, 
and for such period, as is necessary to safeguard the national security.”). 

24  To  the  extent  Main  Street  argues  that  the  cited  actions  raise  an  inference  that 
classified executive orders exist granting the NSC System independent authority, 
it  effectively  invites  an  inquiry  into  the  discoverability  of  classified  materials, 
which  is  not  appropriate  where  pleadings  otherwise  fail  to  state  a  plausible 
claim.    See  Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009)  (holding  that  complaint 
must  plead  “factual  content  that  allows  the  court  to  draw  [a]  reasonable 
inference” supporting its claim, and plaintiff is not entitled to discovery to satisfy 
this requirement).   
                                                   54 
          
                                                                                                 

that  the  NSC  System  exercises  authority  independent  of  the  President.    In  fact, 

the  record  is  to  the  contrary.    Asked  who  within  the  Administration  makes  the 

final  determination  to  launch  a  drone  strike  against  an  American  citizen  target, 

Brennan  replied  that  “[t]he  process  of  deciding  to  take  such  an  extraordinary 

action  would  involve  legal  review  by  the  Department  of  Justice,  as  well  as  a 

discussion  among  the  departments  and  agencies  across  our  national  security 

team,  including  the  relevant  National  Security  Council  Principals  and  the 

President.”    John  Brennan,  Responses  to  Posthearing  Questions  5  (2013) 

(emphasis added), available at http://1.usa.gov/1fp6lki.  Far from demonstrating 

authority  exercised  independent  of  the  President,  the  described  process 

manifests  the  very  function  of  advising  the  President  in  connection  with  the 

exercise of his authority, as envisioned by Congress in establishing the NSC and 

by the President in organizing the NSC System.25 




                                              
25  Main  Street maintains  that  even  if  the President “ultimately  approves” drone 

strike  targets,  the  “authority”  wielded  by  NSC  committees  in  compiling  target 
lists  is  so  significant  as  to  compel  finding  the  NSC  System  an  agency.    This 
ignores the relevant Soucie inquiry, which asks not whether advice given to the 
President  is  significant,  but  only  whether  it  is,  in  fact,  advice.    Nothing  in  the 
record cited by Main Street indicates that any part of the NSC System exercises 
drone‐attack authority independent of the President. 
                                                  55 
            
                                                                                                  

       In a letter submitted before oral argument, see Fed. R. App. P. 28(j), Main 

Street also cites the partially declassified 500‐page summary to a classified 7,000‐

page Senate Intelligence Committee Report on the use of enhanced interrogation 

techniques  under  the  administration  of  President  George  W.  Bush.    From  this 

mass  of  material,  Main  Street  highlights  a  single  statement,  attributed  to  CIA 

records,  that  in  July  2004,  the  NSC  Principals  Committee  agreed  that  the  “‘CIA 

was  authorized  and  directed  to  utilize’”  enhanced  interrogation  techniques  on 

detainee  Janat  Gul.    Appellant’s  Fed.  R.  App.  P.  28(j)  Letter,  Feb.  23,  2015,  at  1 

(emphasis  omitted)  (quoting  Sen.  Select  Comm.  on  Intelligence,  Committee 

Study  of  the  Central  Intelligence  Agency’s  Detention  and  Interrogation 

Program—Executive  Summary  (“Executive  Summary”)  344–45  (2014),  available 

at  http://1.usa.gov/1RUx1uY).    Main  Street  submits  that  this  was  a  formal 

authorization  that  the  Principals  Committee  granted  independently  of  the 

President  because  “the  President  does  not  sit”  on  that  Committee,  and  because 

“the President was not even briefed on ‘enhanced interrogation techniques’ until 

April 2006.”  Id.  The quoted statement from the CIA report is too slender a reed 

to support Main Street’s contention.   




                                                    56 
        
                                                                                          

      First, insofar as Main Street’s argument depends on presidential ignorance, 

the only cited support for this premise is the Summary’s observation that “CIA 

records  indicate  that  the  first  CIA  briefing  for  the  President  on  the  CIA’s 

enhanced  interrogation  techniques  occurred  on  April  8,  2006.”    Executive 

Summary  40.      But  as  the  Summary  elsewhere  states,  the  CIA  had  earlier—and 

repeatedly—briefed  a  host  of  presidential  advisors  on  the  matter,  including  the 

Vice  President,  several  cabinet  members,  the  President’s  National  Security 

Advisor, White House Counsel, and various White House staffers.  See id. at 38, 

115–16, 119.  Precedent does not permit an assumption that all these officials kept 

the President in the dark about CIA interrogation, much less that they did so for 

four  years  while  the  Principals  Committee  exercised  independent  authority  in 

this area.  See United States v. Armstrong, 517 U.S. 456, 464 (1996) (holding that 

“in  the  absence  of  clear  evidence  to  the  contrary,  courts  presume  that 

[government  officials]  have  properly  discharged  their  official  duties”)26;  see 

generally Ashcroft v. Iqbal, 556 U.S. 662, 681–82 (2009) (holding that inference of 




                                              
26  See also George W. Bush, Decision Points 168–71 (2010) (stating that, in 2002, 

President  was  informed  of  enhanced  interrogation  techniques  and  personally 
decided which would be permitted or forbidden).   
                                               57 
            
                                                                                                 

proscribed  intent  not  plausible  where  there  is  more  likely  explanation  for 

challenged conduct).  

       Further,  and  more  important,  the  quoted  CIA  report  is  insufficient 

plausibly to allege the NSC’s exercise of authority independent of the President.  

The  report  asserts  that  the  Principals  Committee  agreed  that  the  CIA  was 

“authorized  and  directed”  to  utilize  enhanced  interrogation.    But  “authorized 

and  directed”  by  whom?    We  have  already  explained  how  presidents  have 

organized  the  NSC  System,  including  the  Principals  Committee,  not  to  exercise 

independent authority, but to advise them in providing for national security and 

to  assist  in  ensuring  coordinated  implementation  of  presidential  policies  across 

government departments.  Thus, we will not readily assume that any part of the 

NSC System has overreached its function.  See United States v.  Armstrong, 517 

U.S.  at  464.    Specifically,  we  will  not  assume  that  when  any  part  of  the  NSC 

System  concludes  that  a  department  is  authorized  and  directed  to  take  action 

that  it  is  the  NSC  itself  that  is  authorizing  and  directing  the  action  rather  than 

simply  communicating  that  the  proposed  action  is  authorized  and  directed  by 

presidential policies. 




                                                    58 
        
                                                                                            

       That caution is reinforced here by the Executive Summary’s report that it 

was  the  President’s  National  Security  Advisor  who  initially  approved  the  2004 

interrogation  at  issue,  before  proposing  that  the  CIA  present  the  matter  to  the 

Principals  Committee  for  “additional  guidance.”    Executive  Summary  135–36.  

The Committee, in turn, directed the Justice Department to provide the CIA with 

a legal opinion, which the Attorney General did, acting on his own authority as 

the  nation’s  chief  law  enforcement  officer.    See  id.  at  136  (reporting  Attorney 

General’s  opinion  that  nine  of  proposed  interrogation  techniques  comported 

with  Constitution  and  treaty  obligations).    These  circumstances,  where  initial 

approval  is  conveyed  by  a  presidential  advisor  not  held  to  exercise  authority 

independent  of  the  Chief  Executive,  see  Kissinger  v.  Reporters  Comm.  for 

Freedom of the Press, 445 U.S. at 156, and where the NSC, through its Principals 

Committee,  then  coordinates  among  various  departments,  do  not  manifest  the 

Committee’s exercise of any authority independent of the President.  

       Accordingly, the actions Main Street attributes to the NSC System do not 

raise  a  plausible  inference  of  independent  authority  so  as  to  make  the  NSC  an 

agency subject to the FOIA. 




                                                 59 
        
                                                                                          

       In sum, because the Council and the NSC System function solely to advise 

and assist the President and exercise no authority independent of the President, 

the  NSC  does  not  constitute  an  agency  subject  to  the  FOIA.    We,  therefore, 

conclude  that,  insofar  as  Main  Street  sues  under  the  FOIA  to  compel  the 

disclosure  of  agency  documents,  its  complaint  against  the  NSC  was  properly 

dismissed. 

       F.        Because the FOIA Agency Requirement Does Not Implicate Subject‐
                 Matter  Jurisdiction,  the  Complaint  Was Correctly Dismissed  on  the 
                 Merits 

       To dismiss a claim on the merits, or to affirm such dismissal, a court must 

have jurisdiction.  See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 

(1998).  The NSC argued before the district court that a court has subject‐matter 

jurisdiction  to  hear  and  decide  FOIA  claims  only  if  the  party  from  whom 

disclosure is sought is, indeed, an agency.  We disagree.  Absent agency, a court 

properly  dismisses  a  FOIA  claim  on  the  merits,  not  for  lack  of  subject‐matter 

jurisdiction. 

       The FOIA states, in relevant part, as follows: 

       On complaint, the district court of the United States in the district in 
       which  the  complainant  resides,  or  has  his  principal  place  of 
       business,  or  in  which  the  agency  records  are  situated,  or  in  the 
       District  of  Columbia,  has  jurisdiction  to  enjoin  the  agency  from 


                                                  60 
        
                                                                                                

       withholding  agency  records  and  to  order  the  production  of  any 
       agency records improperly withheld from the complainant. 

5 U.S.C. § 552(a)(4)(B) (emphasis added). 

       Although the statute uses the term “jurisdiction,” the Supreme Court has 

cautioned that “[j]urisdiction . . . is a word of many, too many, meanings.”  Steel 

Co.  v.  Citizens  for  a  Better  Env’t,  523  U.S.  at  90  (internal  quotation  marks 

omitted).    Some  statutes  use  “jurisdiction”  to  reference  subject‐matter 

jurisdiction, that is, a court’s “statutory or constitutional power to adjudicate the 

case.”    Id.  at  89.    Other  statutes,  however,  use  “jurisdiction”  to  “specify[]  the 

remedial powers of the court.”  Id. at 90 (emphasis omitted).  The latter use does 

not implicate subject‐matter jurisdiction.  See id. 

       Based  on  its  text,  we  construe  § 552(a)(4)(B)  to  reference  remedial  power, 

not subject‐matter jurisdiction.  The highlighted language does not speak to the 

court’s ability to adjudicate a claim, but only to the remedies that the court may 

award.    See  id.  at  91–92  (rejecting  “principle  that  a  statute  saying  ‘the  district 

court shall have jurisdiction to remedy violations [in specified ways]’ renders the 

existence  of  a  violation  necessary  for  subject‐matter  jurisdiction”  (brackets  in 

original)). 




                                                   61 
        
                                                                                                

       Admittedly, the Supreme Court has previously referred to § 552(a)(4)(B) as 

jurisdictional.    See  United  States  Dep’t  of  Justice  v.  Tax  Analysts,  492  U.S.  136, 

142  (1989);  Kissinger  v.  Reporters  Comm.  for  Freedom  of  the  Press,  445  U.S.  at 

150.    In  those  cases,  however,  the  Court  appears  to  have  used  the  term  in  the 

sense  of  remedial  power  rather  than  subject‐matter  jurisdiction.    See  United 

States Dep’t of Justice v. Tax Analysts, 492 U.S. at 142 (discussing “jurisdiction to 

devise  remedies  to  force  an  agency  to  comply  with  the  FOIA’s  disclosure 

requirements”); Kissinger v. Reporters Comm. for Freedom of the Press, 445 U.S. 

at 150 (discussing “[j]udicial authority to devise remedies and enjoin agencies”).  

Moreover, in Steel Co., the Supreme Court held that prior opinions referring to 

statutes  as  “jurisdictional”  without  indicating  that  they  meant  subject‐matter 

jurisdiction,  or  whether  the  jurisdictional  treatment  made  a  substantive  or 

procedural  difference,  “have  no  precedential  effect.”    Steel  Co.  v.  Citizens  for  a 

Better  Env’t,  523  U.S.  at  91.    Accordingly,  the  Court’s  earlier  descriptions  of 

§ 552(a)(4)(B) as jurisdictional are not controlling here. 

       Because  § 552(a)(4)(B)  does  not  implicate  subject‐matter  jurisdiction,  we 

conclude  that  the  district  court  properly  dismissed  the  complaint  on  the  merits 

pursuant to Fed. R. Civ. P. 12(b)(6), and we affirm that judgment. 



                                                   62 
        
                                                                                              

       G.     The  District  Court  Did  Not  Abuse  Its  Discretion  in  Denying 
              Discovery 

       In  opposing  dismissal,  Main  Street  argued  that  the  district  court  could 

easily  conclude  from  publicly  available  materials  that  the  NSC  was  an  agency 

subject to the FOIA.  If the district court was inclined otherwise, however, Main 

Street  sought  sweeping  discovery  into  “the  complete  scope  of”  the  NSC’s 

“current  powers  and  responsibilities.”    Pl.’s  Opp’n  to  Mot.  to  Dismiss  19.    The 

district  court  agreed  with  Main  Street  that  publicly  available  materials  were 

“wholly sufficient for a proper adjudication” of the agency question, but not with 

the conclusion Main Street urged therefrom.  Main St. Legal Servs. v. Nat’l Sec. 

Council, 962 F. Supp. 2d at 478 n.4.  Accordingly, it granted the NSC’s motion for 

dismissal,  but  denied  Main  Street  further  discovery.    We  review  a  denial  of 

discovery only for abuse of discretion, see Allied Mar., Inc. v. Descatrade SA, 620 

F.3d 70, 76 (2d Cir. 2010), and we identify no such abuse here. 

       A  plaintiff  who  has  failed  adequately  to  state  a  claim  is  not  entitled  to 

discovery.  See Ashcroft v. Iqbal, 556 U.S. at 686 (holding that where complaint 

fails  pleading  requirements,  plaintiff  “is  not  entitled  to  discovery,  cabined  or 

otherwise”); see also Neitzke v. Williams, 490 U.S. 319, 326–27 (1989) (stating that 




                                                  63 
        
                                                                                                

Fed.  R.  Civ.  P.  12(b)(6)  “streamlines  litigation  by  dispensing  with  needless 

discovery and factfinding”). 

       To  state  a  claim  for  relief  under  5  U.S.C.  § 552(a)(4)(B),  a  plaintiff  must 

plausibly allege, among other things, that the defendant is an agency subject to 

the FOIA.  Where, as here, the defendant is a unit within the Executive Office of 

the  President,  Main  Street’s  conclusory  pleading  of  agency  status  was 

insufficient.    See  Ashcroft  v.  Iqbal,  556  U.S.  at  678;  see  also  Compl.  ¶ 5 

(“Defendant National Security Council . . . is an agency within the meaning of 5 

U.S.C.  § 552(f)(1).”).    To  the  extent  Main  Street  pointed  to  publicly  available 

materials  to  support  its  agency  allegations,  we  have  just  explained  why  those 

materials do not admit a plausible claim.  In the absence of a plausible claim of 

agency, the district court acted within its discretion in granting dismissal without 

affording Main Street discovery.  See Ashcroft v. Iqbal, 556 U.S. at 686; Podany v. 

Robertson  Stephens,  Inc.,  350  F.  Supp.  2d  375,  378  (S.D.N.Y.  2004)  (Lynch,  J.) 

(“[D]iscovery is authorized solely for parties to develop the facts in a lawsuit in 

which  a  plaintiff  has  stated  a  legally  cognizable  claim,  not  in  order  to  permit  a 

plaintiff  to  find  out  whether  he  has  such  a  claim,  and  still  less  to  salvage  a 

lawsuit that has already been dismissed for failure to state a claim.”). 



                                                   64 
        
                                                                                             

        The  cases  Main  Street  cites  that  have  allowed  discovery  on  a  defendant’s 

agency status are inapposite.  Citizens for Responsibility & Ethics in Washington 

v.  Office  of  Administration,  No.  CIV.A.07‐964  (CKK),  2008  WL  7077787  (D.D.C. 

Feb. 11, 2008), allowed discovery on the theory that agency status was arguably 

jurisdictional,  see  id.  at  *2  (noting  liberal  standard  for  allowing  jurisdictional 

discovery).  We have here rejected that view of the FOIA’s agency requirement.  

As for Armstrong v. Executive Office of the President, 877 F. Supp. 690 (D.D.C. 

1995), rev’d, 90 F.3d 553 (D.C. Cir. 1996), the motion to dismiss on the basis that 

the  NSC  was  not  an  agency,  which  the  court  treated  as  a  motion  for  summary 

judgment,  was  not  filed  until after discovery  had occurred, see  id. at 697  &  nn. 

7‐8. 

        Accordingly, we identify no abuse of discretion by the district court. 

III.    Conclusion 

        To summarize, we conclude as follows: 

1.      The  NSC  is  not  an  agency  subject  to  the  FOIA  because  both  the  Council 

itself and the NSC System (a) function only to advise and assist the President in 

performing  his  national  security  responsibilities  and  (b)  exercise  no  authority 

independent of the President. 



                                                  65 
         
                                                                                                

2.     The  absence  of  an  agency  defendant  supported  the  district  court’s 

dismissal  of  this  FOIA  action  on  the  merits,  see  Fed.  R.  Civ.  P.  12(b)(6),  rather 

than for lack of jurisdiction, see Fed. R. Civ. P. 12(b)(1), because the reference to 

“jurisdiction” in 5 U.S.C. § 552(a)(4)(B) implicates a court’s remedial powers, not 

its subject‐matter jurisdiction. 

3.     Because plaintiff’s complaint failed to state a claim, the district court acted 

within its discretion in granting dismissal without affording discovery. 

       The judgment of the district court is, therefore, AFFIRMED. 




                                                   66 
        
WESLEY, Circuit Judge, concurring: 

       I  concur  in  Judge  Raggi’s  opinion  because  I  am  reluctant  to  deviate  from 

the  conclusions  reached  by  the  Office  of  Legal  Counsel  and  the  D.C.  Circuit 

concerning  the  question  before  us,  which  have  been  in  effect  for  over  twenty 

years, and which Congress has declined to overturn in all that time.  See Freedom 

of Information Act (5 U.S.C. § 552)—Nat’l Sec. Council—Agency Status Under FOIA, 

2  Op.  O.L.C.  197  (1978),  withdrawn  by  Memorandum  from  Walter  Dellinger, 

Acting Ass’t Att’y Gen., Office of Legal Counsel, to Alan J. Kreczko, Spec. Ass’t 

to  the  President  and  Legal  Adviser,  Nat’l  Sec.  Council  (Sept.  20,  1993);  see  also 

Armstrong v. Exec. Office of the President, 90 F.3d 553 (D.C. Cir. 1996). 

       I completely agree with my colleagues that there is no doubt that the core 

function of the National Security Council proper is a purely advisory one.  The 

Council meets to give advice to the President, who chairs its meetings, and who 

is the sole “decider” on the questions that come before the Council.  The question 

becomes more complicated, however, when one looks not just at the Council but 

at the entire NSC System—as we all agree we must do in this case.  Subsections 

of  the  National  Security  Act  establish  Committees  that  do  not  include  the 

President  but  are  nonetheless  authorized  to,  among  other  things,  “establish[] 

priorities,” “establish[] policies,” “coordinate policies of the United States,” and 
“direct  activities  of  the  United  States  Government.”    50  U.S.C.  § 3021(g)–(i).   

These  functions  sound  like  those  of  a  government  agency  that  has  authority  to 

act  on  important  matters.    Moreover,  Congress  created  and  empowered  these 

NSC  Committees  over  the  express  objection  of  the  President.    See  Presidential 

Statement  on  Signing  the  Intelligence  Authorization  Act  for  Fiscal  Year  1997,  2 

Pub. Papers 1813 (Oct. 11, 1996).   

       The majority opinion carefully reviews the statutory language in question 

and  concludes  those  sections  can  be  understood  only  in  the  context  of  the  core 

function of the Council to which the Committees and their staffs report—to act as 

an advisor to the President on national security matters.   There is considerable 

force to that analysis.  Furthermore, the notion that the purely advisory Council 

might  somehow  morph  into  an  agency  by  reason  of  authorizing  statutes  for  its 

subunits seems, frankly, peculiar, particularly since it is not clear whether these 

subunits  are  actually  populated  and  functioning.    We  are  not  in  the  habit  of 

making law from shadows.   

       When Congress last spoke to this question, it seemed poised to make FOIA 

applicable to all important units of the Executive Office of  the President.  In an 

ambiguous  last‐minute  compromise,  it  drew  back  from  that  result,  indicating 



                                             2 
 
instead  that  some  units  were  sufficiently  advisory,  sufficiently  close  to  the 

President,  and  sufficiently  lacking  in  independent  authority  that  they  should 

remain exempt from FOIA.  For over twenty years, the Executive Branch and the 

Court of Appeals that most frequently interacts with FOIA as applied to the chief 

offices of government have concluded that the NSC is one of those exempt units, 

and  as  noted  above,  that  conclusion  apparently  has  been  accepted  by  the 

Congress without much controversy.  Whether that conclusion is wise policy, or 

whether  it  accurately  captures  the  intent  of  the  Congress  in  adopting  the  FOIA 

amendments, is best considered a political issue for Congress and the President, 

not for this Court.   




                                            3